Exhibit 10.1












$500,000,000
TERM LOAN AGREEMENT
dated as of
November 4, 2015
among
CONTINENTAL RESOURCES, INC.,
as Borrower,
the LENDERS party hereto
and
MUFG Union Bank, N.A.,
as Administrative Agent,
and
MUFG Union Bank, N.A.,


as Arranger and Bookrunner,
BANK OF AMERICA, N.A., CITIBANK, N.A., JPMORGAN CHASE BANK, N.A. and MIZUHO
BANK, LTD.,
as Co-Syndication Agents,
COMPASS BANK, TORONTO DOMINION (TEXAS) LLC and U.S. BANK NATIONAL ASSOCIATION,
as Co-Documentation Agents























--------------------------------------------------------------------------------


TABLE OF CONTENTS
Page
ARTICLE I
DEFINITIONS
Section 1.01.
Defined
Terms    ....................................................................................................1

Section 1.02.
Classification of Loans and
Borrowings..........................................18

Section 1.03.
Terms
Generally...............................................................................19

Section 1.04.
Accounting Terms;
GAAP...............................................................19

ARTICLE II
THE CREDITS
Section 2.01.
Commitments...................................................................................19

Section 2.02.
Loans and
Borrowings......................................................................20

Section 2.03.
Request for
Borrowing.....................................................................20

Section 2.04.
[Reserved].........................................................................................21

Section 2.05.
[Reserved].........................................................................................21

Section 2.06.
Funding of
Borrowing......................................................................21

Section 2.07.
Interest
Elections..............................................................................21

Section 2.08.
Termination of
Commitments    ..........................................................22

Section 2.09.
Repayment of Loans; Evidence of
Debt...........................................22

Section 2.10.
Prepayment of
Loans........................................................................23

Section 2.11.
Fees...................................................................................................23

Section 2.12.
Interest    ..............................................................................................23

Section 2.13.
Alternate Rate of
Interest..................................................................24

Section 2.14.
Increased
Costs.................................................................................24

Section 2.15.
Break Funding
Payments..................................................................26

Section 2.16.
Taxes.................................................................................................26

Section 2.17.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs........29

Section 2.18.
Mitigation Obligations; Replacement of Lenders............................30

ARTICLE III
REPRESENTATIONS AND WARRANTIES
Section 3.01.
Organization;
Powers.......................................................................31

Section 3.02.
Authorization;
Enforceability...........................................................31

Section 3.03.
Governmental Approvals; No
Conflicts...........................................31

Section 3.04.
Financial Condition; No Material Adverse Change.........................32

Section 3.05.
Litigation and Environmental
Matters.............................................32

Section 3.06.
Compliance with Laws; No
Default.................................................32

Section 3.07.
Margin Regulations; Investment Company Status...........................33

Section 3.08.
Taxes.................................................................................................33

Section 3.09.
ERISA...............................................................................................33

Section 3.10.
Disclosure.........................................................................................33




--------------------------------------------------------------------------------


ARTICLE IV
CONDITIONS
Section 4.01.
Effective
Date...................................................................................................33

ARTICLE V
AFFIRMATIVE COVENANTS
Section 5.01.
Financial Statements; Ratings Change and Other Information........35

Section 5.02.
Notices of
Defaults...........................................................................36

Section 5.03.
Existence; Conduct of
Business.......................................................36

Section 5.04.
Payment of
Taxes..............................................................................36

Section 5.05.
Maintenance of Properties;
Insurance..............................................36

Section 5.06.
Books and Records; Inspection
Rights.............................................37

Section 5.07.
Compliance with
Laws.....................................................................37

Section 5.08.
Use of
Proceeds................................................................................37

ARTICLE VI
NEGATIVE COVENANTS
Section 6.01.
Indebtedness.....................................................................................37

Section 6.02.
Liens and Sale and Leaseback Transactions.....................................38

Section 6.03.
Fundamental
Changes    ......................................................................39

Section 6.04.
Maximum Consolidated Net Debt to Total Capitalization Ratio.....40

Section 6.05.
Designation and Conversion of Restricted and Unrestricted
Subsidiaries......................................................................................40

Section 6.06.
Affiliate
Transactions.......................................................................41

ARTICLE VII
EVENTS OF DEFAULT
ARTICLE VIII
THE ADMINISTRATIVE AGENT
Section 8.01.
Appointment and
Authority..............................................................43

Section 8.02.
Rights as a
Lender.............................................................................43

Section 8.03.
Exculpatory
Provisions.....................................................................43

Section 8.04.
Administrative Agent's Reliance,
Etc...............................................45

Section 8.05.
Delegation of
Duties.........................................................................45

Section 8.06.
Lender Credit
Decision.....................................................................45

Section 8.07.
Indemnification.................................................................................45

Section 8.08.
Successor Administrative
Agent.......................................................46

Section 8.09.
No Other Duties,
etc.........................................................................47




ii

--------------------------------------------------------------------------------


ARTICLE IX
MISCELLANEOUS
Section 9.01.
Notices..............................................................................................47

Section 9.02.
Waivers;
Amendments......................................................................48

Section 9.03.
Expenses; Indemnity; Damage
Waiver.............................................49

Section 9.04.
Successors and
Assigns....................................................................50

Section 9.05.
Survival.............................................................................................53

Section 9.06.
Counterparts; Integration;
Effectiveness..........................................54

Section 9.07.
Severability.......................................................................................54

Section 9.08.
Right of
Setoff..................................................................................54

Section 9.09.
Subsidiary
Guaranties    ......................................................................54

Section 9.10.
Governing Law;
Jurisdiction............................................................55

Section 9.11.
WAIVER OF JURY
TRIAL.............................................................55

Section 9.12.
Headings...........................................................................................55

Section 9.13.
Confidentiality..................................................................................55

Section 9.14.
Interest Rate
Limitation....................................................................56

Section 9.15.
USA PATRIOT
Act...........................................................................57





SCHEDULES:
Schedule 2.01 - Commitments
Schedule 6.01 - Existing Indebtedness
Schedule 6.02 - Existing Liens


EXHIBITS:
Exhibit A - Form of Assignment and Assumption
Exhibit B - Form of Borrowing Request
Exhibit C - Form of Interest Election Request
Exhibit D - Form of Note
Exhibit E-1 - Form of U.S. Tax Certificate (For Non-U.S. Lenders That Are Not
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit E-2 - Form of U.S. Tax Certificate (For Non-U.S. Lenders That Are
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit E-3 - Form of U.S. Tax Certificate (For Non-U.S. Participants That Are
Not Partnerships for U.S. Federal Income Tax Purposes)
Exhibit E-4 - Form of U.S. Tax Certificate (For Non-U.S. Participants That Are
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit F - Form of Subsidiary Guaranty



iii

--------------------------------------------------------------------------------




This Term Loan Agreement dated as of November 4, 2015 is among Continental
Resources, Inc., an Oklahoma corporation, the Lenders party hereto and MUFG
Union Bank N.A., as Administrative Agent.
The parties hereto agree as follows:
ARTICLE I
Definitions
SECTION 1.01.     Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:


“ABR,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Adjusted Reference Rate.


“Act” has the meaning set forth in Section 9.15.


“Adjusted Consolidated Net Tangible Assets” means (without duplication), as of
the date of determination:
(a)the sum of:
(i)discounted future net revenues from proved oil and gas reserves of the
Borrower and its Restricted Subsidiaries calculated in accordance with SEC
guidelines before any state, federal or foreign income taxes, as estimated by
the Borrower in a reserve report prepared as of the end of the Borrower’s most
recently completed fiscal year for which audited financial statements are then
available, as increased by, as of the date of determination, the estimated
discounted future net revenues from (1) estimated proved oil and gas reserves
acquired since such year-end, which reserves were not reflected in such year-end
reserve report, and (2) estimated increases in proved oil and gas reserves since
such year-end due to exploration, development or exploitation activities or due
to changes in geological conditions or other factors which would, in accordance
with standard industry practice, cause such revisions, in each case calculated
in accordance with SEC guidelines (utilizing the prices utilized in such
year-end reserve report), and decreased by the estimated discounted future net
revenues from (3) estimated proved oil and gas reserves reflected in such
year-end report produced or disposed of since such year-end and (4) estimated
oil and gas reserves attributable to downward revisions of estimates of proved
oil and gas reserves since such year-end due to changes in geological conditions
or other factors which would, in accordance with standard industry practice,
cause such revisions, in each case calculated in accordance with SEC guidelines
(utilizing the prices utilized in such year-end reserve report); provided that,
in the case of each of the determinations made pursuant to clauses (1) through
(4), such increases and decreases shall be as estimated by the Borrower’s
petroleum engineers; plus
(ii)the Net Working Capital on a date no earlier than the date of the Borrower’s
latest annual or quarterly financial statements; plus
(iii)the greater of (1) the net book value on a date no earlier than the date of
the Borrower’s latest annual or quarterly financial statements and (2) the
appraised value, as estimated by independent appraisers, of other tangible
assets (including, without duplication, investments in unconsolidated Restricted
Subsidiaries) of the Borrower and its Restricted Subsidiaries, as of the date no
earlier than the date of the Borrower’s latest audited financial statements
(provided that the Borrower shall not be required to obtain such appraisal of
such assets if no such appraisal has been performed); minus
(b)the sum of:
(i)minority interests; plus

1

--------------------------------------------------------------------------------




(ii)any net gas balancing liabilities of the Borrower and its Restricted
Subsidiaries reflected in the Borrower’s latest annual or quarterly financial
statements (to the extent not deducted in calculating Net Working Capital in
accordance with clause (a)(ii) of this definition); plus
(iii)to the extent included in (a)(i) above, the discounted future net revenues,
calculated in accordance with SEC guidelines (utilizing the prices utilized in
the Borrower’s year-end reserve report), attributable to reserves which are
required to be delivered to third parties to fully satisfy the obligations of
the Borrower and its Restricted Subsidiaries with respect to Volumetric
Production Payments (determined, if applicable, using the schedules specified
with respect thereto); plus
(iv)the discounted future net revenues, calculated in accordance with SEC
guidelines, attributable to reserves subject to Dollar-Denominated Production
Payments which, based on the estimates of production and price assumptions
included in determining the discounted future net revenues specified in (a)(o)
above, would be necessary to fully satisfy the payment obligations of the
Borrower and its Restricted Subsidiaries with respect to Dollar-Denominated
Production Payments (determined, if applicable, using the schedules specified
with respect thereto).


“Adjusted LIBO Rate” means for purposes of determining the rate applicable for
any Interest Period with respect to any Eurodollar Borrowing and for purposes of
determining the Adjusted Reference Rate, a rate per annum determined by the
Administrative Agent (which determination shall be conclusive in the absence of
manifest error) pursuant to the following formula:
Adjusted LIBO Rate =
 
LIBO Rate
1.00 - Eurodollar Rate Reserve Percentage



“Adjusted Reference Rate” means, for any day, the fluctuating rate per annum of
interest equal to the greatest of (a) the Reference Rate in effect on such day,
(b) the Federal Funds Rate in effect on such day plus ½ of 1% and (c) the
One-Month LIBOR in effect on such day plus 1.00%. Any change in the Adjusted
Reference Rate due to a change in the Reference Rate, One-Month LIBOR or the
Federal Funds Rate shall be effective on the effective date of such change in
the Reference Rate, One-Month LIBOR or the Federal Funds Rate.


“Administrative Agent” means MUFG Union Bank, N.A., in its capacity as
administrative agent for the Lenders, and any successor in such capacity.


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.


“Aggregate Commitments” means, at any time, the sum of the Commitments of all
Lenders at such time. The amount of the Aggregate Commitments as of the date
hereof is $500,000,000.


“Agreement” means this Term Loan Agreement.


“Applicable Percentage” means, with respect to any Lender at any time, the
percentage of the Total Credit Exposure represented by such Lender’s Loan.


“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Loan, as the case may be, the applicable rate per annum set forth below under
the caption “ABR Spread” or “Eurodollar

2

--------------------------------------------------------------------------------




Spread,” as the case may be, based upon the ratings by the Rating Agencies
applicable on such date to the Index Debt:
Index Debt Ratings
(S&P / Moody’s/Fitch):
ABR
Spread
Eurodollar
Spread
Pricing Level I
A-/A3/A-
0%
1.000%
Pricing Level II
BBB+/Baa1/BBB+
0.125%
1.125%
Pricing Level III
BBB/Baa2/BBB
0.250%
1.250%
Pricing Level IV
BBB-/Baa3/BBB-
0.3750%
1.3750%
Pricing Level V
BB+/Ba1/BB+
0.500%
1.500%
Pricing Level VI
BB/Ba2/BB
0.6250%
1.6250%



For purposes of the foregoing, (a) if only one rating is determined, the Pricing
Level corresponding to that rating shall apply; (b) if there are only two
ratings, then (i) if there is a one Pricing Level difference between the two
ratings, then the Pricing Level corresponding to the higher rating shall be used
(with the rating for Pricing Level I being the highest and the rating for
Pricing Level VI being the lowest), and (ii) if there is a greater than one
Pricing Level difference between the ratings, then the Pricing Level that is one
Pricing Level below the higher rating will be used; (c) if there are three
ratings, then (i) if all three ratings correspond to the same Pricing Level,
that Pricing Level shall apply, (ii) if all three are at different Pricing
Levels, the middle Pricing Level shall apply and (iii) if two ratings correspond
to the same Pricing Level and the third is different, the Pricing Level
corresponding to the two same Pricing Levels shall apply; (d) if none of the
Rating Agencies shall have in effect a rating (other than by reason of the
circumstances referred to in the next succeeding paragraph of this definition),
then the Pricing Level shall be deemed to be Pricing Level VI; and (e) if the
ratings established or deemed to have been established by the Rating Agencies
shall be changed (other than as a result of a change in the rating system of
such Rating Agency), such change shall be effective as of the date on which it
is first announced by the applicable Rating Agency. Each change in the
Applicable Rate shall apply during the period commencing on the effective date
of such change and ending on the date immediately preceding the effective date
of the next such change.
If the rating system of any Rating Agency shall change, or if any Rating Agency
shall cease to be in the business of rating corporate debt obligations, the
Borrower and the Lenders shall negotiate in good faith to amend this definition
to reflect such changed rating system or the unavailability of ratings from such
Rating Agency and, pending the effectiveness of any such amendment, the
Applicable Rate shall be determined by reference to the rating most recently in
effect prior to such change or cessation.
If all of the Rating Agencies shall at any time fail to have in effect a rating
for the Index Debt (other than by reason of the circumstances referred to in the
immediately preceding paragraph of this definition), the Borrower may seek and
obtain a rating of the Facility from one or more of the Rating Agencies, and on
and after the date on which such rating of the Facility is obtained until such
time (if any) that a rating for the Index Debt becomes effective again, the
Applicable Rate shall be based on such rating or ratings of the Facility in the
same manner as provided herein with respect to the ratings for the Index Debt.
For any day when no rating for the Index Debt is in effect (other than by reason
of the circumstances referred to in the immediately preceding paragraph of this
definition) and no rating of the Facility has been obtained, the Applicable Rate
shall be the rates set forth opposite Pricing Level VI on the pricing grid
above.

3

--------------------------------------------------------------------------------




“Approved Fund” has the meaning set forth in Section 9.04.


“Arranger” means MUFG Union Bank, N.A.


“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent in consultation
with the Borrower.


“Attributable Debt” means, as of any date of determination, the present value
(discounted semiannually at an interest rate implicit in the terms of the
relevant lease) of the obligation of a lessee for rental payments pursuant to
any Sale and Leaseback Transaction (reduced by the amount of the rental
obligations of any sublessee of all or part of the same property) during the
remaining term of such Sale and Leaseback Transaction (including any period for
which the lease relating thereto has been extended), such rental payments not to
include amounts payable by the lessee for maintenance and repairs, insurance,
taxes, assessments and similar charges and for contingent rents (such as those
based on sales). In the case of any Sale and Leaseback Transaction in which the
lease is terminable by the lessee upon the payment of a penalty, such rental
payments shall be considered for purposes of this definition to be the lesser of
(a) the rental payments to be paid under such Sale and Leaseback Transaction
until the first date (after the date of such determination) upon which it may be
so terminated plus the then applicable penalty upon such termination and (b) the
rental payments required to be paid during the remaining term of such Sale and
Leaseback Transaction (assuming such termination provision is not exercised).


“Bankruptcy Event” means, with respect to any Person, that such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment;
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority, so long as such ownership interest does not result
in or provide such Person with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Person (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made by such Person.


“Beneficial Owner” has the meaning set forth in Rule 13d-3 and Rule 13d-5 under
the Exchange Act, except that in calculating the beneficial ownership of any
particular “person” (as that term is used in Section 13(d)(3) of the Exchange
Act), such “person” shall be deemed to have beneficial ownership of all such
shares that such “person” has the right to acquire, whether such right is
exercisable immediately or only after the passage of time, by way of merger,
consolidation or otherwise). The term “Beneficial Ownership” shall have a
corresponding meaning.


“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.


“Borrower” means Continental Resources, Inc., an Oklahoma corporation.


“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.



4

--------------------------------------------------------------------------------




“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, which, if in writing, shall be substantially in
the form of Exhibit B.


“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with a Eurodollar Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.


“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP (as GAAP was in effect on December 31,
2013), and the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP (as GAAP was in effect on December
31, 2013).


“Cash Equivalents” means:
(a)direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
(b)investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;
(c)investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;
(d)fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;
(e)deposits in money market funds which invest 95% or more of their funds in
investments described in any of clauses (a), (b) and (c) above; and
(f)in the case of any Subsidiary organized or operating outside the United
States, other short-term investments that are analogous to the foregoing, are of
comparable credit quality and are customarily used by companies in the
applicable foreign jurisdiction for cash management purposes.


“Change in Control” means the occurrence of any of the following events:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act), other than the Hamm Group, is or becomes the
Beneficial Owner, directly or indirectly, of more than 50% of the total
outstanding Voting Stock of the Borrower or any Successor Parent (measured by
voting power rather than the number of shares); provided that no Change in
Control shall be deemed to occur by reason of the Borrower becoming a Subsidiary
of a Successor Parent; or
(b)    during any period of two consecutive years, individuals who at the
beginning of such period constituted the board of directors of the Borrower or
any Successor Parent (together with any new directors whose election to such
board or whose nomination for election by the stockholders of the Borrower or
any Successor Parent, as the case may be, was approved by a vote of a majority
of the directors then still in office who were either directors at the beginning
of such period or whose election or nomination for election was previously so
approved), cease for any reason to constitute a majority of such Board of
Directors then in office.

5

--------------------------------------------------------------------------------




For purposes of this definition, any transfer of an equity interest of an entity
that was formed for the purpose of acquiring Voting Stock of the Borrower will
be deemed to be a transfer of such portion of such Voting Stock as corresponds
to the portion of the equity of such entity that has been so transferred.
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
upon the consummation of any actions undertaken by the Borrower or any
Restricted Subsidiary solely for the purpose of changing the legal structure of
the Borrower or such Restricted Subsidiary.


“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty by any Governmental Authority, (b) any change in any
law, rule, regulation or treaty or in the administration, interpretation,
implementation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) of any Governmental Authority; provided, however, that
for purposes of this Agreement (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (ii) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law,”
regardless of the date enacted, adopted, promulgated or issued, and shall be
included as a Change in Law only to the extent a Lender is imposing applicable
increased costs or costs in connection with capital adequacy requirements
similar to those described in Section 2.14 generally on other similarly situated
borrowers of loans under similar United States credit facilities (to the extent
such Lender has the right under such similar credit facilities to do so).
“Charges” has the meaning set forth in Section 9.14.


“Code” means the Internal Revenue Code of 1986, as amended from time to time.


“Commitment” means, with respect to any Lender, the commitment of such Lender to
make a Loan hereunder. Each Lender’s Commitment is set forth on Schedule 2.01.


“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
that is distributed to the Administrative Agent or any Lender by means of
electronic communications pursuant to Section 9.01, including through the
Platform.


“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


“Consolidated Net Debt” means, at any date, (a) without duplication, the
aggregate amount of the Indebtedness of the Borrower and the Restricted
Subsidiaries of the type specified in clause (a), (b), (c), or (f), clause (g)
or (h) (so long as obligations specified in either such clause are not
contingent) or clause (e) (if the Guarantees specified in such clause are of
Indebtedness of the type referred to above) of the definition of “Indebtedness”
as of such date determined on a consolidated basis less (b) the aggregate amount
of cash and Cash Equivalents of the Borrower and the Restricted Subsidiaries as
of such date determined on a consolidated basis in accordance with GAAP
(excluding any portion of such aggregate amount that appears (or would be
required to appear) as “restricted” on a consolidated balance sheet of the
Borrower and the Restricted Subsidiaries prepared in accordance with GAAP).



6

--------------------------------------------------------------------------------




“Consolidated Stockholders’ Equity” means, at any date, the total stockholders’
equity of the Borrower and the Restricted Subsidiaries, plus, to the extent
resulting in a reduction of stockholders’ equity, the amount of any non-cash
impairment charges incurred, net of any tax effect, after June 30, 2014,
determined on a consolidated basis in accordance with GAAP.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.


“Credit Contact” means, with respect to each Credit Party, such Person
designated in the Administrative Questionnaire or other notice provided to the
Administrative Agent as the Credit Contact for such Credit Party.


“Credit Party” means the Administrative Agent or any Lender.


“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.


“Dollar-Denominated Production Payment” means a production payment required to
be recorded as a borrowing in accordance with GAAP, together with all
undertakings and obligations in connection therewith.


“dollars” or “$” refers to lawful money of the United States of America.


“EDR,” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Effective Date Rate; provided that an EDR
Borrowing may only be made on the Effective Date.


“Effective Date” means November 4, 2015.


“Effective Date Rate” means the Federal Funds Rate in effect on such day plus
the Applicable Rate for a Eurodollar Borrowing made on such day.


“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), directly or indirectly resulting from or based upon
(a) the violation of any Environmental Law, (b) any Environmental Law with
respect to the generation, use handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment, or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.


“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest

7

--------------------------------------------------------------------------------




(other than any debt security which by its terms is convertible at the option of
the holder into Equity Interests, to the extent such holder has not so converted
such debt security).


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.


“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30 day notice period is waived); (b) a failure by any
Plan to satisfy the “minimum funding standards” (as defined in Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, in each instance,
whether or not waived; (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan; (e) the receipt by the Borrower or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (f) the incurrence by the Borrower or any of its ERISA Affiliates of
any liability with respect to the withdrawal or partial withdrawal from any Plan
or Multiemployer Plan; (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA; or (h) the
imposition of any other liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate.


“Eurodollar,” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.


“Eurodollar Rate Reserve Percentage” of any Lender for the Interest Period for
any Eurodollar Borrowing means the reserve percentage applicable during such
Interest Period (or if more than one such percentage shall be so applicable, the
daily average of such percentages for those days in such Interest Period during
which any such percentage shall be so applicable) under regulations issued from
time to time by the Board for determining the maximum reserve requirement
(including, without limitation, any emergency, supplemental, or other marginal
reserve requirement) for such Lender with respect to liabilities or assets
consisting of or including “Eurocurrency Liabilities” under Regulation D of the
Board having a term equal to such Interest Period.


“Events of Default” has the meaning set forth in Article VII.


“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of

8

--------------------------------------------------------------------------------




any Lender, its applicable lending office located in, the jurisdiction imposing
such Tax (or any political subdivision thereof), or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, any U.S. federal withholding
Taxes imposed on amounts payable to or for the account of such Lender with
respect to an applicable interest in a Loan or Commitment pursuant to a law in
effect on the date on which (i) such Lender acquires such interest in the Loan
or Commitment (other than pursuant to an assignment request by the Borrower
under Section 2.18) or (ii) such Lender designates a new lending office, except,
in each case, to the extent that, pursuant to Section 2.16, amounts with respect
to such Taxes were payable either to such Lender’s assignor immediately before
such Lender became a party hereto or to such Lender immediately before it
designated a new lending office, and, in any event, no greater than such
additional amounts it or its assignor was originally entitled to receive, (c)
Taxes attributable to such Recipient’s failure to comply with Section 2.16(f),
and (d) any U.S. federal withholding Taxes imposed under FATCA.


“Facility” means the term loan facility provided for in this Agreement.


“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement, and any regulations or official interpretations thereof.


“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it and reasonably acceptable to the Borrower.


“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.


“Fitch” means Fitch, Inc., or its successor.


“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.


“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such powers or functions, such as the
European Union or the European Central Bank).


“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support

9

--------------------------------------------------------------------------------




such Indebtedness or obligation; provided that the term Guarantee shall not
include endorsements for collection or deposit in the ordinary course of
business.


“Guarantor” means, at any time, each Restricted Subsidiary of the Borrower that
is party to a Subsidiary Guaranty as a guarantor.


“Hamm Group” means (a) Harold G. Hamm (“Hamm”), (b) Hamm’s spouse (including any
ex-spouse of Hamm pursuant to the terms of a domestic relations order), (c) any
of Hamm’s lineal descendants, (d) Hamm’s guardian or other legal representative
of Hamm or Hamm’s estate, (e) any trust of which at least one of the trustees is
Hamm, or the principal beneficiaries of which are any one or more of the persons
or entities described in clauses (a) through (d) above, (f) any person or entity
that is controlled by any one or more of the persons or entities described in
clauses (a) through (e) above, or (g) any group (within the meaning of the
Exchange Act and the rules of the SEC thereunder) that includes one or more of
the persons or entities described in clauses (a) through (f) above; provided
that such persons and entities described in clauses (a) through (f) above
control more than 50% of the voting power of such group.


“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.


“Immaterial Subsidiary” means any Subsidiary of the Borrower with total assets
of less than $2.0 million, as determined in accordance with the latest internal
financial statements available to the Borrower.


“Indebtedness” of any Person means, without duplication:
(a)all obligations of such Person for borrowed money;
(b)all obligations of such Person evidenced by bonds, debentures, notes or
similar instruments;
(c)all obligations of such Person (i) under conditional sale or other title
retention agreements relating to property acquired by such Person and (ii) in
respect of the deferred purchase price of property or services that in
accordance with GAAP would be required to be shown as a liability on the balance
sheet of such Person (excluding with respect to clauses (i) and (ii) of this
paragraph, (A) accounts payable and accrued liabilities incurred in the ordinary
course of business, (B) amounts which are being contested in good faith and for
which reserves in conformity with GAAP have been provided, (C) obligations under
firm transportation contracts or take/ship or pay contracts, (D) any earn-out
obligations until such obligation becomes a liability on the balance sheet of
such Person in accordance with GAAP, and (E) oil and gas marketing agreements
arising in the ordinary course of business);
(d)all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person (other than, in the case
of property owned or acquired by the Borrower or any Restricted Subsidiary,
Liens on Equity Interests in Joint Ventures which are permitted under Section
6.02(a)(vii)), whether or not the Indebtedness secured thereby has been assumed,
but only to the extent of such property’s fair market value;
(e)all Guarantees by such Person of Indebtedness of others;
(f)all Capital Lease Obligations of such Person;
(g)all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty; and
(h)all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances.
The Indebtedness of any Person shall include the Indebtedness of any other
Person (including any partnership in which such Person is a general partner) to
the extent such Person is legally liable therefor as

10

--------------------------------------------------------------------------------




a result of such Person’s ownership interest in or other relationship with such
other Person, except to the extent the terms of such Indebtedness provide that
such Person is not liable therefor. The Indebtedness of any Person shall not
include endorsements of checks, bills of exchange and other instruments for
deposit or collection in the ordinary course of business.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) Other Taxes.


“Indemnitee” has the meaning set forth in Section 9.03(b).


“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person (other than a
Restricted Subsidiary) or subject to any other credit enhancement.


“Information” has the meaning set forth in Section 3.10.


“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07, which, if in writing,
shall be substantially in the form of Exhibit C.


“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, (b) with respect to any EDR Loan, five
days after the Effective Date, and (c) with respect to any Eurodollar Loan, the
last day of the Interest Period applicable to the Borrowing of which such Loan
is a part and, in the case of a Borrowing of which such Loan is part with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period.


“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, and (b) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.


“IRS” means the United States Internal Revenue Service.


“Joint Venture” means a joint venture entity the Equity Interests of which are
owned by the Borrower or a Restricted Subsidiary with a third party so long as
such joint venture entity does not constitute a Restricted Subsidiary.


“Joint Venture Obligations” means, with respect to any Joint Venture owned in
part by the Borrower or any Restricted Subsidiary, Indebtedness of such Joint
Venture that is non-recourse to the Borrower or any Restricted Subsidiary or to
any property of the Borrower or any Restricted Subsidiary other than the Equity
Interests in such Joint Venture.

11

--------------------------------------------------------------------------------






“Lender Parent” means, with respect to any Lender, each Person in respect of
which such Lender is, directly or indirectly, a subsidiary.


“Lenders” means (a) the Persons listed on Schedule 2.01 and (b) any other Person
that shall have become a party hereto pursuant to an Assignment and Assumption,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption.


“LIBO Rate” means the greater of (i) zero and (ii) (a) in determining Adjusted
LIBO Rate for purposes of the “One Month LIBOR,” the rate per annum for dollar
deposits quoted by the Administrative Agent for the purpose of calculating
effective rates of interest for loans making reference to the "one-month libor,"
as the inter-bank offered rate in effect from time to time for delivery of funds
for one month in amounts approximately equal to the principal amount of the
applicable Loans; provided that the Administrative Agent may base its quotation
of the inter-bank offered rate upon such offers or other market indicators of
the inter-bank market as the Administrative Agent in its reasonable discretion
deems appropriate including the rate determined under the following clause (b),
and (b) in determining LIBO Rate for all other purposes, the rate per annum
(rounded upward to the nearest whole multiple of 1/100th of 1%) equal to the
interest rate per annum set forth on the Thomson Reuters ICE LIBOR# Rates LIBOR1
page or successor page as the London Interbank Offered Rate, for deposits in
dollars at 11:00 a.m. (London, England time) two Business Days before the first
day of the applicable Interest Period and for a period equal to such Interest
Period; provided that, if such quotation is not available for any reason, then
for purposes of this clause (b), LIBO Rate shall then be the rate determined by
the Administrative Agent to be the rate at which deposits in dollars for
delivery on the first day of such Interest Period in immediately available funds
in the approximate amount of the Loans being made, continued or converted by the
Lenders and with a term equivalent to such Interest Period would be offered by
the Administrative Agent’s London branch (or other branch or Affiliate of the
Administrative Agent, or if the Administrative Agent does not have a London
branch, the London branch of a Lender chosen by the Administrative Agent) to
major banks in the London or other offshore inter-bank market for dollars at
their request at approximately 11:00 a.m. (London time) two Business Days prior
to the commencement of such Interest Period.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset or (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.


“Loan” has the meaning set forth in Section 2.01.


“Loan Documents” means this Agreement, each Subsidiary Guaranty (if any) and
each promissory note executed and delivered by the Borrower under Section
2.09(e) (if any).


“Loan Parties” means the Borrower and each Guarantor.


“Material Adverse Change” means any event, development or circumstance that has
had or would reasonably be expected to have a Material Adverse Effect.


“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property or financial condition of the Borrower and the Restricted
Subsidiaries, taken as a whole, (b) the ability of

12

--------------------------------------------------------------------------------




the Borrower and the Guarantors to perform their obligations under the Loan
Documents, or (c) the rights and remedies of the Administrative Agent and the
Lenders under the Loan Documents.


“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Swap Agreements, of any one or more of the
Borrower and the Restricted Subsidiaries in an aggregate principal amount
exceeding $100,000,000 (or the equivalent in a foreign currency). For purposes
of determining Material Indebtedness, the “principal amount” of the obligations
of the Borrower or any Restricted Subsidiary in respect of any Swap Agreement at
any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Borrower or such Restricted Subsidiary would be required to
pay if such Swap Agreement were terminated at such time.


“Maturity Date” means November 4, 2018.


“Maximum Rate” has the meaning set forth in Section 9.14.


“Moody’s” means Moody’s Investors Service, Inc., or any successor to the rating
agency business thereof.


“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.


“Net Working Capital” means the sum of (i) all current assets of the Borrower
and its Restricted Subsidiaries plus (ii) the amount of borrowings available to
be incurred under this Agreement, less all current liabilities of the Borrower
and its Restricted Subsidiaries, except current liabilities included in clauses
(a), (b) and (d) and clause (e) (in respect of clauses (a) and (b)) of the
definition of Indebtedness, in each case (other than in respect of the amount
referred to in the preceding clause (ii)) as set forth in consolidated financial
statements of the Borrower prepared in accordance with GAAP; provided, however,
that all of the following shall be excluded in the calculation of Net Working
Capital: (a) current assets or liabilities relating to the mark-to-market value
of hedging arrangements, (b) any current assets or liabilities relating to
non-cash charges arising from any grant of Equity Interests, options to acquire
Equity Interests, or other equity based awards, and (c) any current assets or
liabilities relating to non-cash charges or accruals for future abandonment
liabilities.


“Non-Guarantor Subsidiary” means a Restricted Subsidiary of the Borrower that is
not a Guarantor.


“Non-U.S. Lender” means a Lender that is not a U.S. Person.


“OFAC” means the United States Treasury Department Office of Foreign Assets
Control.


“Oil and Gas Business” means the business of exploiting, exploring for,
developing, acquiring, operating, producing, processing, gathering, marketing,
storing, selling, hedging, treating, swapping, refining and transporting
hydrocarbons and carbon dioxide and other related energy businesses, including
contract drilling and other oilfield services.


“Oil and Gas Liens” means:
(i)Liens on any specific property or any interest therein, construction thereon
or improvement thereto to secure all or any part of the costs incurred for
surveying, exploration, drilling, extraction, development, operation,
production, construction, alteration, repair or improvement of, in, under or on
such property and the plugging and abandonment of wells located thereon (it
being understood that, in the case of oil and gas producing properties, or any
interest therein, costs incurred for “development” shall include

13

--------------------------------------------------------------------------------




costs incurred for all facilities relating to such properties or to projects,
ventures or other arrangements of which such properties form a part or which
relate to such properties or interests);
(j)Liens on an oil or gas producing property to secure obligations incurred or
guarantees of obligations incurred in connection with or necessarily incidental
to commitments for the purchase or sale of, or the transportation or
distribution of, the products derived from such property;
(k)Liens arising under partnership agreements, oil and gas leases, overriding
royalty agreements, net profits agreements, production payment agreements,
royalty trust agreements, incentive compensation programs for geologists,
geophysicists and other providers of technical services to the Borrower or a
Restricted Subsidiary, master limited partnership agreements, farm-out
agreements, farm-in agreements, division orders, contracts for the sale,
purchase, exchange, transportation, gathering or processing of oil, gas, other
hydrocarbons or other materials used in the production of oil and gas,
unitizations and pooling designations, declarations, orders and agreements,
development agreements, operating agreements, production sales contracts, area
of mutual interest agreements, gas balancing or deferred production agreements,
injection, repressuring and recycling agreements, salt water or other disposal
agreements, seismic or geophysical permits or agreements, and other agreements
which are customary in the Oil and Gas Business; provided, however, in all
instances that such Liens are limited to the assets that are the subject of or
related to the relevant agreement, program, order or contract;
(l)Liens arising in connection with the grant or transfer by the Borrower or a
Restricted Subsidiary to any Person of a Production Payment or other interest in
oil and gas properties, reserves or the right to receive all or a portion of the
production or the proceeds from the sale of production attributable to such
properties where the holder of such interest has recourse solely to such
properties, production or proceeds of production; and
(m)Liens on pipelines or pipeline facilities that arise by operation of law.


“One-Month LIBOR” has the meaning set forth in the definition of “LIBO Rate.”


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan Document).


“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 2.18).


“Participant” has the meaning set forth in Section 9.04(c).


“Participant Register” has the meaning set forth in Section 9.04(c).


“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.


“Permitted Encumbrances” means:

14

--------------------------------------------------------------------------------




(n)Liens imposed by law for Taxes that are not yet delinquent or which are being
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted; provided that any reserve or other appropriate provision
as will be required in conformity with GAAP will have been made therefor;
(o)carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s, workmen’s,
landlords’ and other like Liens arising in the ordinary course of business (or
deposits to obtain the release of such Liens);
(p)pledges and deposits made in compliance with, or deemed trusts arising in
connection with, workers’ compensation, unemployment insurance and other social
security laws or regulations (other than Liens imposed by ERISA);
(q)good faith deposits in connection with tenders, leases and contracts (other
than contracts for the payment of Indebtedness), deposits to secure public or
statutory obligations, or in lieu of surety or appeal bonds, and any Lien to
secure performance bids, leases (including, without limitation, statutory and
common law landlord’s liens), statutory obligations, letters of credit and other
obligations of a like nature and incurred in the ordinary course of business and
not securing or supporting Indebtedness for borrowed money or Capital Lease
Obligations, and any Lien to secure statutory or appeal bonds;
(r)judgment or attachment liens in respect of judgments that do not constitute
an Event of Default under clause (k) of Article VII;
(s)zoning restrictions, easements, licenses, reservations, title defects, rights
of others for rights of way, utilities, sewers, electric lines, telephone or
telegraph lines, and other similar purposes, provisions, covenants, conditions,
waivers, restrictions on the use of property or minor irregularities of title
(and with respect to leasehold interests, mortgages, obligations, Liens and
other encumbrances incurred, created, assumed or permitted to exist and arising
by, through or under a landlord or owner of the leased property, with or without
consent of the lessee), none of which materially impairs the use of any parcel
of property or the value of such property for the purpose of such business or
such property is not material to the operation of the business of the Borrower
and its Restricted Subsidiaries, taken as a whole;
(t)any Lien in favor of the United States of America, any state or any agency,
department, political subdivision or other instrumentality thereof, to secure
partial, progress or advance payments to the Borrower or any Restricted
Subsidiary pursuant to the provisions of any contract or any statute or to
secure any Indebtedness incurred for the purpose of financing all or any part of
the purchase price or the cost of constructing or improving the property subject
to such Liens, including without limitation, Liens to secure Indebtedness of the
pollution control or industrial revenue bond type;
(u)Liens created or evidenced by or resulting from precautionary financing
statements filed by lessors of property (but only relating to the leased
property), other than in connection with capital leases and sale-leasebacks;
(v)Liens imposed by ERISA which are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves have been set aside in
accordance with GAAP; provided that the aggregate amount of the obligations
secured by such Liens shall not at any time exceed $50,000,000;
(w)Liens on, or related to, properties and assets located thereon to secure all
or part of the costs incurred in the ordinary course of business of acquisition,
exploration, drilling, development or operation thereof;
(x)Liens in favor of banks having a right of setoff, revocation, refund or
chargeback with respect to money or instruments of the Borrower or any of its
Restricted Subsidiaries on deposit with or in the possession of such bank, in
each case in the ordinary course of business;
(y)Oil and Gas Liens which are not incurred in connection with the borrowing of
money;
(z)leases and subleases of real property which do not materially interfere with
the ordinary conduct of the business of the Borrower or any of its Restricted
Subsidiaries;
(aa)any Lien created by a mortgage related to a property or building that is
used as the Borrower’s headquarters or other principal place of business or any
field office;
(ab)Liens on the Equity Interests of any Unrestricted Subsidiary to the extent
securing Indebtedness of such Unrestricted Subsidiary; and

15

--------------------------------------------------------------------------------




(ac)Liens in favor of the Borrower or any Guarantor.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.


“Platform” has the meaning set forth in Section 9.01(d).


“Pricing Level” means the applicable category of rating level contained in the
definition of “Applicable Rate” which is based on the rating of the Index Debt
by one or more of the Rating Agencies.


“Production Payments” means, collectively, Dollar-Denominated Production
Payments and Volumetric Production Payments.


“Production Payments and Reserve Sales” means the grant or transfer by the
Borrower or a Restricted Subsidiary to any Person of a royalty, overriding
royalty, net profits interest, Production Payment, partnership or other interest
in oil and gas properties, reserves or the right to receive all or a portion of
the production or the proceeds from the sale of production attributable to such
properties where the holder of such interest has recourse solely to such
properties, production or proceeds of production, subject to the obligation of
the grantor or transferor to operate and maintain, or cause the subject
interests to be operated and maintained, in a reasonably prudent manner or other
customary standard or subject to the obligation of the grantor or transferor to
indemnify for environmental, title or other matters customary in the Oil and Gas
Business, including any such grants or transfers pursuant to incentive
compensation programs on terms that are reasonably customary in the Oil and Gas
Business for geologists, geophysicists and other providers of technical services
to the Borrower or a Restricted Subsidiary.


“Rating Agency” means S&P, Moody’s or Fitch.


“Recipient” means the Administrative Agent and any Lender, or any combination
thereof (as the context requires).


“Reference Rate” means a fluctuating interest rate per annum as shall be in
effect from time to time equal to the rate of interest publicly announced by
MUFG Union Bank, N.A., as its reference rate, whether or not the Borrower has
notice thereof. Each change in the Reference Rate shall be effective from and
including the date such change is publicly announced as being effective.


“Register” has the meaning set forth in Section 9.04(b).


“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, members, trustees,
employees, agents and advisors of such Person and such Person’s Affiliates.


“Required Lenders” means, at any time, Lenders representing more than 50% of the
sum of the Total Credit Exposure at such time.



16

--------------------------------------------------------------------------------




“Responsible Officer” means, with respect to any Person, the president, the
chief financial officer, the treasurer or the principal accounting officer of
such Person.


“Restricted Subsidiary” means any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.


“Revolving Credit Agreement” means the Revolving Credit Agreement, dated as of
May 16, 2014, among Continental Resources, Inc., the lenders parties thereto and
MUFG Union Bank, N.A. (f/k/a Union Bank, N.A.), as administrative agent, as
amended, supplemented or otherwise modified from time to time.


“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., or any successor to the ratings agency business thereof.


“Sale and Leaseback Transaction” means any arrangement with any Person providing
for the leasing by the Borrower or any Restricted Subsidiary of any property
(whether such property is now owned or hereafter acquired) that has been or is
to be sold or transferred by the Borrower or any Restricted Subsidiary to such
Person, other than (a) temporary leases for a term, including renewals at the
option of the lessee, of not more than three years and (b) leases between the
Borrower and a Restricted Subsidiary or between Restricted Subsidiaries.


“SEC” means the United States Securities and Exchange Commission, or any
Governmental Authority succeeding to the functions of said Commission.


“Significant Subsidiary” has the meaning ascribed to such term under Regulation
S-X promulgated under the Exchange Act. Unless otherwise specified, all
references herein to a Significant Subsidiary or Significant Subsidiaries shall
refer to a Significant Subsidiary or Significant Subsidiaries of the Borrower.


“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
of which Equity Interests representing more than 50% of the ordinary voting
power or, in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, directly or indirectly, owned, controlled or
held by the parent. Unless otherwise expressly provided, all references herein
to a “Subsidiary” shall mean a Subsidiary of the Borrower.


“Subsidiary Guaranty” means a guaranty of the Borrower’s obligations hereunder
in substantially the form of Exhibit F or any other form approved by the
Administrative Agent.


“Successor Parent” with respect to any Person means any other Person more than
50% of the total outstanding Voting Stock of which (measured by voting power
rather than the number of shares) is, at the time the first Person becomes a
Subsidiary of such other Person, Beneficially Owned by one or more Persons that
Beneficially Owned more than 50% of the total outstanding Voting Stock of the
first Person (measured by voting power rather than the number of shares)
immediately prior to the first Person becoming a Subsidiary of such other
Person.


“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction, or any option or similar agreement, involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or the Restricted Subsidiaries shall be a Swap Agreement.

17

--------------------------------------------------------------------------------






“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.


“Total Capitalization” means, at any date, the sum of (a) Consolidated Net Debt
and (b) Consolidated Stockholders’ Equity as of such date.


“Total Credit Exposure” means, at any time, the aggregate outstanding principal
amount of the Loans at such time.


“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Adjusted Reference Rate
or the Effective Date Rate.


“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.


“U.S. Tax Certificate” has the meaning set forth in Section 2.16(f)(ii)(D)(2).


“Unrestricted Subsidiary” means any Subsidiary of the Borrower which the
Borrower has designated in writing to the Administrative Agent to be an
Unrestricted Subsidiary pursuant to Section 6.05 and all Subsidiaries of such
Person. As of the Effective Date, 20 Broadway Associates LLC, a wholly owned
Subsidiary of the Borrower, is an Unrestricted Subsidiary.


“Volumetric Production Payment” means a production payment that is recorded as a
sale in accordance with GAAP, whether or not the sale price must be recorded as
deferred revenue, together with all undertakings and obligations in connection
therewith.


“Voting Stock” of a Person means Equity Interests of such Person of the class or
classes pursuant to which the holders thereof have the general voting power
under ordinary circumstances to elect at least a majority of the board of
directors, managers or trustees of such Person (irrespective of whether or not
at the time Equity Interests of any other class or classes shall have or might
have voting power by reason of the happening of any contingency).


“wholly owned” means, when used in reference to any subsidiary of any Person,
that all of the Equity Interests in such Subsidiary are directly or indirectly
(through one or more other wholly owned subsidiaries of such Person) owned by
such Person, excluding directors’ qualifying shares and other nominal amounts of
Equity Interests that are required to be held by other Persons under applicable
law.


“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.


“Withholding Agent” means any Loan Party and the Administrative Agent.


SECTION 1.02.    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).

18

--------------------------------------------------------------------------------






SECTION 1.03.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including intellectual property, cash, securities, accounts and contract rights,
(f) with respect to the determination of any period of time, the word “from”
means “from and including” and the word “to” means “to but excluding,” and (g)
reference to any law, rule or regulation means such as amended, modified,
codified or reenacted, in whole or in part, and in effect from time to time.


SECTION 1.04.    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding
anything to the contrary in this Agreement or any other Loan Document, for
purposes of calculations made pursuant to the terms of this Agreement or any
other Loan Document, (a) GAAP will be deemed to treat leases that would have
been classified as operating leases in accordance with generally accepted
accounting principles in the United States of America as in effect on December
31, 2013 in a manner consistent with the treatment of such leases under
generally accepted accounting principles in the United States of America as in
effect on December 31, 2013, notwithstanding any modifications or interpretive
changes thereto that may occur thereafter, and (b) no effect shall be given to
any election under Statement of Financial Accounting Standards 159, The Fair
Value Option for Financial Assets and Financial Liabilities, or any successor
thereto (including pursuant to the Accounting Standards Codification), to value
any Indebtedness of the Borrower or any Subsidiary at “fair value,” as defined
therein.


ARTICLE II


The Credits


SECTION 2.01.    Commitments. Subject to the terms and conditions set forth in
this Agreement, each Lender severally agrees to make a one-time loan (the
“Loans”) to the Borrower on the Effective Date in an aggregate amount
outstanding equal to such Lender’s Commitment. Amounts prepaid in respect of
such Loans may not be reborrowed. Each Lender’s Commitment shall be deemed fully
satisfied and terminated upon its fully funding its Loan as set forth above.

19

--------------------------------------------------------------------------------






SECTION 2.02.    Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.


(b)    Subject to Section 2.13, each Borrowing shall be comprised entirely of
ABR Loans, Eurodollar Loans or EDR Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.


(c)    At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000. At the time that each EDR Borrowing or
ABR Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $1,000,000; provided that an
ABR Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the Aggregate Commitments. Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be more
than a total of nine Eurodollar Borrowings outstanding.


(d)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Eurodollar
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.


SECTION 2.03.    Request for Borrowing. To request the Borrowing on the
Effective Date, the Borrower shall notify the Administrative Agent of such
request by telephone, fax or electronic mail (a) in the case of a Eurodollar
Borrowing, not later than 11:00 a.m., New York City time, three Business Days
before the Effective Date or (b) in the case of an ABR or an EDR Borrowing, not
later than 1:00 p.m., New York City time, on the Effective Date. The Borrowing
Request shall be irrevocable and, in the case of a telephonic Borrowing Request,
shall be confirmed promptly by hand delivery, fax or electronic mail (in .pdf
form) to the Administrative Agent of the written Borrowing Request signed by the
Borrower. Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02:
(i)the aggregate principal amount of the requested Borrowing;


(ii)the date of such Borrowing, which shall be a Business Day;


(iii)whether such Borrowing is to be an ABR Borrowing, an EDR Borrowing or a
Eurodollar Borrowing; and


(iv)in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto.


If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected a one-month Interest Period. Promptly following receipt of the
Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of

20

--------------------------------------------------------------------------------




the details thereof and of the amount of such Lender’s share of the Loan to be
made as part of the requested Borrowing.
SECTION 2.04.    [Reserved].


SECTION 2.05.    [Reserved].


SECTION 2.06.    Funding of Borrowing. (a) Each Lender shall make the Loan to be
made by it hereunder on the Effective Date by wire transfer of immediately
available funds by 3:00 p.m., New York City time, to the account of the
Administrative Agent most recently designated by it for such purpose by written
notice to the Lenders. The Administrative Agent will make the Loans available to
the Borrower by promptly remitting the amounts so received, in like funds, to an
account of the Borrower designated by the Borrower in the Borrowing Request.


(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Eurodollar Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrower,
the interest rate applicable to the Loans comprising such Borrowing. If the
Borrower and such Lender shall both pay such interest to the Administrative
Agent for the same or an overlapping period, the Administrative Agent shall
promptly remit to the Borrower the amount of such interest paid by the Borrower
for such period. If such Lender pays such amount to the Administrative Agent,
then such amount shall constitute such Lender’s Loan included in such Borrowing.
Any payment by the Borrower shall be without prejudice to any claim the Borrower
may have against a Lender that shall have failed to make such payment to the
Administrative Agent.


SECTION 2.07.    Interest Elections. (a) The Borrowing on the Effective Date
initially shall be of the Type specified in the Borrowing Request and, in the
case of a Eurodollar Borrowing, shall have an initial Interest Period as
specified in the Borrowing Request. Thereafter, the Borrower may, at any time
and from time to time, elect to convert such Borrowing to a different Type or to
continue such Borrowing and, in the case of a Eurodollar Borrowing, may elect
Interest Periods therefor, all as provided in this Section. The Borrower may
elect different options with respect to different portions of such Borrowing, in
which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.


(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone, fax or electronic mail
by the time that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery, fax or electronic mail to the Administrative Agent of a written
Interest Election Request signed by the Borrower.



21

--------------------------------------------------------------------------------






(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:


(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day, and if the Borrower is electing to
continue a Eurodollar Borrowing, shall be the last day of the immediately
preceding Interest Period;
(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period.”


If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.


(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
under clause (h) or (i) of Article VII has occurred and is continuing with
respect to the Borrower, or if any other Event of Default has occurred and is
continuing and the Administrative Agent, at the request of the Required Lenders,
notifies the Borrower of the election to give effect to this sentence on account
of such other Event of Default, then, in each such case, so long as such Event
of Default is continuing, (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.


SECTION 2.08.    Termination of Commitments. The Commitments shall be
automatically and permanently reduced to zero on the Effective Date after giving
effect to the Borrowing made on such date.


SECTION 2.09.    Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of the Loan of such Lender on the
Maturity Date.


(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from the Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.


(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder and the Type thereof and, in the case
of Eurodollar Loans, the Interest Period applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable

22

--------------------------------------------------------------------------------




from the Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof.


(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.


(e)    Any Lender may request that the Loan made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and
substantially in the form of Exhibit D. Thereafter, the Loan evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).


SECTION 2.10.    Prepayment of Loans. (a) The Borrower shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
subject to prior notice in accordance with paragraph (b) of this Section.


(b)    The Borrower shall notify the Administrative Agent by telephone, fax or
electronic mail (and, in the case of telephonic notice, promptly confirmed by
hand delivery, fax or electronic mail) of any prepayment hereunder (i) in the
case of prepayment of a Eurodollar Borrowing, not later than 11:00 a.m., New
York City time, three Business Days before the date of prepayment, or (ii) in
the case of prepayment of an ABR Borrowing, not later than 1:00 p.m., New York
City time, on the same Business Day as the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of the Borrowing or portion thereof to be prepaid; provided that a notice
of prepayment delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities or the closing of
one or more securities offerings, in which case such notice may be revoked by
the Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such conditioned is not satisfied. Promptly following receipt
of any such notice relating to a Borrowing, the Administrative Agent shall
advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.12.


SECTION 2.11.    Fees.


(a)    The Borrower agrees to pay to the Administrative Agent, for its own
account and for the account of each of the Lenders, fees payable in the amounts
and at the times separately agreed upon between the Borrower and the
Administrative Agent.


(b)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent. Fees paid shall not be refundable
under any circumstances.


SECTION 2.12.    Interest. (a) The Loans comprising each ABR Borrowing shall
bear interest at the Adjusted Reference Rate plus the Applicable Rate.



23

--------------------------------------------------------------------------------




(b)    The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.


(c)    The Loans comprising each EDR Borrowing shall bear interest at the
Effective Date Rate.


(d)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2.000% plus
the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section, or (ii) in the case of any other amount, 2.000% plus
the rate applicable to an ABR Loan as provided in paragraph (a) of this Section.


(e)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan; provided that (i) interest accrued pursuant
to paragraph (d) of this Section shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment, and (iii) in the event of any conversion of any Eurodollar Loan
prior to the end of the current Interest Period therefor, accrued interest on
such Loan shall be payable on the effective date of such conversion.


(f)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Adjusted Reference Rate
at times when the Adjusted Reference Rate is based on the Reference Rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year), and
in each case shall be payable for the actual number of days elapsed (including
the first day but excluding the last day). The applicable Adjusted Reference
Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative
Agent in accordance with the terms hereof, and such determination shall be
conclusive absent manifest error.


SECTION 2.13.    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:


(a)    the Administrative Agent reasonably determines (which determination shall
be conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or


(b)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;
then the Administrative Agent shall give written notice thereof to the Borrower
and the Lenders as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, any Interest Election
Request that requests the conversion of any ABR Borrowing to, or continuation of
any Eurodollar Borrowing as, a Eurodollar Borrowing shall be ineffective.
SECTION 2.14.    Increased Costs.


(a) If any Change in Law shall:


(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of,

24

--------------------------------------------------------------------------------




or credit extended or participated in by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate);
(ii)impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Eurodollar Loans
made by such Lender; or
(iii)subject any Recipient to any Taxes on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto (other than (A) Indemnified Taxes,
(B) Connection Income Taxes and (C) Taxes described in clauses (b) through (d)
of the definition of “Excluded Taxes”);


and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Eurodollar Loan (or of maintaining its obligation to make any
such Loan) or to reduce the amount of any sum received or receivable by such
Lender or such other Recipient hereunder (whether of principal, interest or
otherwise), then, subject to paragraphs (c) and (d) of this Section, the
Borrower will pay to such Recipient such additional amount or amounts as will
compensate such Recipient for such additional costs incurred or reduction
suffered.
(b)    If any Lender determines in good faith that any Change in Law regarding
capital or liquidity requirements has the effect of reducing the rate of return
on such Lender’s capital or on the capital of such Lender’s holding company, if
any, as a consequence of this Agreement, the Commitment of or the Loans made by
such Lender to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy and liquidity), then from time to time,
subject to paragraphs (c) and (d) of this Section, the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered; provided that such
Lender is generally seeking, or intends generally to seek, compensation from
similarly situated borrowers under similar credit facilities (to the extent such
Lender has the right under such similar credit facilities to do so) with respect
to such Change in Law regarding capital or liquidity requirements. The foregoing
proviso, however, shall not require any Lender to disclose any confidential
information regarding such other borrowers.


(c)    A certificate of a Lender setting forth the amount or amounts necessary
to compensate such Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section, including in reasonable
detail a description of the basis for such claim for compensation and a
calculation of such amount or amounts, shall be delivered to the Borrower (and
both the description of the basis for such claim and the calculation of such
amounts shall be reasonably acceptable to the Borrower). The Borrower shall pay
such Lender, as the case may be, the amount shown as due on any such certificate
within 30 days after receipt thereof.


(d)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Borrower in writing of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided, further, that if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.



25

--------------------------------------------------------------------------------




SECTION 2.15.    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure (other than as a result of the
failure of a Lender to fund a Loan required to be funded hereunder) to borrow,
convert, continue or prepay any Eurodollar Loan on the date specified in any
notice delivered pursuant hereto, or (d) the assignment of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 2.18, then, in any such event,
the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event in accordance with the terms of this Section. In the
case of a Eurodollar Loan, such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan (but not including the Applicable Rate
applicable thereto), for the period from the date of such event to the last day
of the then current Interest Period therefor (or, in the case of a failure to
borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the Eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section, including in
reasonable detail a description of the basis for such compensation and a
calculation of such amount or amounts, shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender
the amount shown as due on any such certificate within three Business Days after
receipt thereof.


SECTION 2.16.    Taxes. (a) Withholding of Taxes; Gross-Up. Each payment by or
on account of any obligation of any Loan Party under any Loan Document shall be
made without withholding or deduction for any Taxes, unless such withholding or
deduction is required by any law. If any Withholding Agent determines, in its
sole discretion exercised in good faith, that it is so required to withhold or
deduct Taxes, then such Withholding Agent may so withhold or deduct and shall
timely pay the full amount of withheld Taxes to the relevant Governmental
Authority in accordance with applicable law. If such Taxes are Indemnified
Taxes, then the amount payable by such Loan Party shall be increased as
necessary so that, net of such withholding or deduction (including such
withholding or deduction applicable to additional amounts payable under this
Section), the applicable Recipient receives the amount it would have received
had no such withholding or deduction been made.


(b)    Payment of Other Taxes by the Borrower. The Borrower shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law, or, at the option of the Administrative Agent, timely reimburse the
Administrative Agent for the payment of any Other Taxes.


(c)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by any Loan Party to a Governmental Authority, such Loan Party
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.


(d)    Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient for any Indemnified Taxes that are paid or
payable (without duplication) by such Recipient in connection with any Loan
Document (including amounts paid or payable under this paragraph) and any
reasonable and documented expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.

26

--------------------------------------------------------------------------------




The indemnity under this paragraph shall be paid within 30 days after the
Recipient delivers to any Loan Party a certificate stating the amount of any
Indemnified Taxes so paid or payable by such Recipient and describing the basis
for the indemnification claim. Such Recipient shall deliver a copy of such
certificate to the Administrative Agent.


(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent for (i) any Indemnified Taxes (but only to the extent that
any Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so) attributable to such Lender, (ii) any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 9.04(c) relating to maintenance
of a Participant Register and (iii) any Excluded Taxes attributable to such
Lender, in each case that are paid or payable by the Administrative Agent in
connection with any Loan Document and any reasonable and documented expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
The indemnity under this paragraph shall be paid within 10 days after the
Administrative Agent delivers to the applicable Lender a certificate stating the
amount of Taxes so paid or payable by the Administrative Agent. Such certificate
shall be conclusive of the amount so paid or payable absent manifest error. Each
Lender hereby authorizes the Administrative Agent to set off and apply any and
all amounts at any time owing to such Lender under this Agreement or any other
Loan Document from any other source against any amount then due to the
Administrative Agent under this paragraph.


(f)    Status of Lenders. (i) Any Lender that is entitled to an exemption from,
or reduction of, any applicable withholding Tax with respect to any payments
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without, or at a reduced rate of, withholding. In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by law or reasonably requested
by the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to any
withholding (including backup withholding) or information reporting
requirements. Upon the reasonable request of the Borrower or the Administrative
Agent, any Lender shall update any form or certification previously delivered
pursuant to this Section 2.16(f). Notwithstanding anything to the contrary in
the preceding three sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in subsections (ii)(A)
through (E) and (iii) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.


(ii)Without limiting the generality of the foregoing, if the Borrower is a U.S.
Person, any Lender shall, if it is legally eligible to do so, deliver to the
Borrower and the Administrative Agent (in such number of copies reasonably
requested by the Borrower and the Administrative Agent) on or prior to the date
on which such Lender becomes a party hereto, duly completed and executed copies
of whichever of the following is applicable:
(A)in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding Tax;
(B)in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN-E (or W-8BEN, as applicable)
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (2) with respect to
any other applicable payments under any

27

--------------------------------------------------------------------------------




Loan Document, IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
(C)in the case of a Non-U.S. Lender for whom payments under any Loan Document
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;
(D)in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN-E
(or W-8BEN, as applicable) and (2) a certificate substantially in the form of
the applicable certificate provided in Exhibit E (a “U.S. Tax Certificate”) to
the effect that such Lender is not (a) a “bank” within the meaning of Section
881(c)(3)(A) of the Code, (b) a “10 percent shareholder” of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code, (c) a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code and (d) conducting a
trade or business in the United States with which the relevant interest payments
are effectively connected;
(E)in the case of a Non-U.S. Lender that is not the beneficial owner of payments
made under any Loan Document (including a partnership or a participating Lender)
(1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms prescribed
in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii) that would be
required of each such beneficial owner or partner of such partnership if such
beneficial owner or partner were a Lender; provided, however, that if the Lender
is a partnership and one or more of its partners are claiming the exemption for
portfolio interest under Section 881(c) of the Code, such Lender may provide a
U.S. Tax Certificate on behalf of such partners; or
(F)any other form prescribed by law as a basis for claiming exemption from, or a
reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.


(iii)If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Withholding Agent as may be necessary for the Withholding Agent
to comply with its obligations under FATCA, to determine that such Lender has or
has not complied with such Lender’s obligations under FATCA and, as necessary,
to determine the amount to deduct and withhold from such payment. Solely for
purposes of this paragraph, “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.


If any form or certification previously delivered pursuant to this Section
2.16(f) expires or becomes obsolete or inaccurate in any respect with respect to
a Lender, such Lender shall promptly notify the Borrower and the Administrative
Agent in writing of such expiration, obsolescence or inaccuracy and update the
form or certification if it is legally eligible to do so.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.16 (including
additional amounts paid pursuant to this Section 2.16), it shall pay to the
indemnifying party

28

--------------------------------------------------------------------------------




an amount equal to such refund (but only to the extent of indemnity payments
made under this Section 2.16 with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnifying party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this paragraph, in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this paragraph
the payment of which would place such indemnified party in a less favorable net
after-Tax position than such indemnified party would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes which it deems confidential) to the indemnifying party or
any other Person.


SECTION 2.17.    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) All payments to be made by the Borrower shall be made free and clear of and
without condition or deduction for any counterclaim, defense, recoupment or
setoff. The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest or fees, or of amounts payable under Section
2.14, 2.15 or 2.16, or otherwise) prior to 1:00 p.m., New York City time, on the
date when due, in immediately available funds. Any amounts received after the
time set forth above on any date may, in the discretion of the Administrative
Agent, be deemed to have been received on the next succeeding Business Day for
purposes of calculating interest thereon. All such payments shall be made to the
Administrative Agent to such account in the United States as it may specify from
time to time, except that payments pursuant to Sections 2.14, 2.15, 2.16 and
9.03 shall be made directly to the Persons entitled thereto. The Administrative
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof. If
any payment hereunder shall be due on a day that is not a Business Day, the date
for payment shall be extended to the next succeeding Business Day, and, in the
case of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder shall be made in dollars.


(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.


(c)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration

29

--------------------------------------------------------------------------------




for the assignment of or sale of a participation in any of its Loans to any
assignee or participant, other than to the Borrower or any Restricted Subsidiary
or other Affiliate thereof (as to which the provisions of this paragraph shall
apply). The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.


(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.


(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.06(b), 2.17(d) or 8.07, then the Administrative Agent may,
in its discretion and notwithstanding any contrary provision hereof, (i) apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender for the benefit of the Administrative Agent to satisfy such Lender’s
obligations to such Person under such Section until all such unsatisfied
obligations are fully paid or (ii) hold any such amounts in a segregated account
as cash collateral for, and application to, any future funding obligations of
such Lender under any such Section, in the case of each of clauses (i) and (ii)
above, in any order as determined by the Administrative Agent in its discretion.


SECTION 2.18.    Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 2.14, or if the Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.16, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.14 or 2.16, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense or would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.


(b)    If (i) any Lender requests compensation under Section 2.14, or if the
Borrower is required to pay any Indemnified Taxes to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16
and, in each case, such Lender has declined or is unable to designate a
different lending office in accordance with Section 2.18(a), or (ii) any Lender
refuses to consent to any proposed amendment, modification, waiver or consent
with respect to any provision hereof that requires the unanimous approval of all
Lenders, or the approval of each of the Lenders affected thereby (in each case
in accordance with Section 9.02), and the consent of the Required Lenders shall
have been obtained with respect to such amendment, modification, waiver or
consent, then the Borrower may, at its sole expense and effort (including
payment of any applicable processing and recordation fees), upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all its interests, rights and obligations under this

30

--------------------------------------------------------------------------------




Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (A) the
Borrower shall have received the prior written consent of the Administrative
Agent with respect to any assignee that is not already a Lender hereunder, which
consent shall not unreasonably be withheld, conditioned or delayed, (B) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts), (C) in the case of any such assignment resulting
from a claim for compensation under Section 2.14 or payment of Indemnified Taxes
pursuant to Section 2.16, such assignment will result in a reduction in such
compensation or payments, (D) in the case of any such assignment resulting from
the failure to provide a consent, the assignee shall have given such consent
and, as a result of such assignment and any contemporaneous assignments and
consents, the applicable amendment, modification, waiver or consent can be
effected and (E) such assignment does not conflict with applicable law. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.
Each party hereto agrees that an assignment and delegation required pursuant to
this paragraph may be effected pursuant to an Assignment and Assumption executed
by the Borrower, the Administrative Agent and the assignee and that the Lender
required to make such assignment and delegation need not be a party thereto (it
being understood and agreed that such Lender shall not be deemed to make the
representations and warranties in such Assignment and Assumption if such Lender
has not executed such Assignment and Assumption).


ARTICLE III


Representations and Warranties


The Borrower represents and warrants to the Lenders, as of the Effective Date,
that:
SECTION 3.01.    Organization; Powers. Each of the Borrower, each Significant
Subsidiary, and each Guarantor (a) is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, (b) has
all requisite power and authority to carry on its business as now conducted, and
(c) except where the failure to be so qualified or in good standing,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect, is qualified to do business in, and is in good standing
in, every jurisdiction where such qualification is required.


SECTION 3.02.    Authorization; Enforceability. The execution, delivery and
performance by each Loan Party of the Loan Documents to which it is a party are
within such Loan Party’s limited liability company, partnership or corporate
powers, as applicable, and have been duly authorized by all necessary limited
liability company, partnership or corporate action, as applicable. This
Agreement has been, and each other Loan Document when delivered hereunder will
have been, duly executed and delivered by each Loan Party that is a party
thereto. This Agreement constitutes, and each other Loan Document when so
executed and delivered will constitute, a legal, valid and binding obligation of
each Loan Party that is a party thereto, enforceable against such Loan Party in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.


SECTION 3.03    Governmental Approvals; No Conflicts. The execution, delivery
and performance by the Borrower of this Agreement and the other Loan Documents
to which it is a party (a) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except such as have been obtained or made and are in full force and effect
(except for any reports

31

--------------------------------------------------------------------------------




required to be filed by the Borrower with the SEC pursuant to the Exchange Act;
provided that the failure to make any such filings shall not affect the validity
or enforceability of this Agreement or any such other Loan Document or the
rights and remedies of the Administrative Agent and the Lenders hereunder or
thereunder), (b) will not violate in any material respect any law or regulation
or any order of any Governmental Authority, in each case, applicable to or
binding upon the Borrower or any of its property, (c) will not violate or result
in a default under any indenture, agreement or other instrument binding upon the
Borrower or any of its Restricted Subsidiaries or by which any property or asset
of the Borrower or any of its Restricted Subsidiaries is bound, except to the
extent that a Material Adverse Effect would not reasonably be expected to result
therefrom, (d) will not result in the creation or imposition of any Lien
prohibited hereunder on any asset of the Borrower or any of its Restricted
Subsidiaries and (e) will not violate the charter, by-laws or other
organizational documents of the Borrower or any of its Restricted Subsidiaries.


SECTION 3.04.    Financial Condition; No Material Adverse Change. (a) The
Borrower has heretofore furnished to the Lenders its consolidated balance sheet
and consolidated statements of income, comprehensive income, stockholders equity
and cash flows (i) as of and for the fiscal year ended December 31, 2014,
reported on by Grant Thornton LLP, independent registered public accounting
firm, and (ii) as of and for the fiscal quarter and the portion of the fiscal
year most recently ended prior to the Effective Date for which quarterly
financial statements of the Borrower are available, certified by its chief
financial officer. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Borrower and its consolidated Subsidiaries as of such dates and for such periods
on a consolidated basis in accordance with GAAP, subject to year-end audit
adjustments and the absence of footnotes in the case of the statements referred
to in clause (ii) above.


(b)    As of the Effective Date, there has been no Material Adverse Change since
December 31, 2014.


SECTION 3.05.    Litigation and Environmental Matters. (a) As of the Effective
Date, there are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any of its Restricted
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, would reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect or (ii)
that involve this Agreement or the transactions contemplated hereby.


(b)    Except with respect to any other matters that, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any of its Restricted Subsidiaries (i) has
failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
or (ii) has become subject to any Environmental Liability.


SECTION 3.06.    Compliance with Laws; No Default. (a) Each of the Borrower and
the Restricted Subsidiaries is in compliance with all laws, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect. No Default has
occurred and is continuing or will result from the execution and delivery of
this Agreement or any of the other Loan Documents, or the making of the Loans
hereunder.


(b)    To the extent applicable, the Borrower and each Restricted Subsidiary is
and will be in compliance, in all material respects, with (i) the Trading with
the Enemy Act and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V) and any other

32

--------------------------------------------------------------------------------




enabling legislation or executive order relating thereto, and (ii) the Act.
Neither the Borrower nor any Restricted Subsidiary nor, to the knowledge of the
Borrower, any director or officer of the Borrower or any Restricted Subsidiary,
is currently subject to any U.S. sanctions administered by OFAC. No part of the
proceeds of the Loans will be used, directly or indirectly, or otherwise made
available (A) for any payments to any officer or employee of a Governmental
Authority, or any Person controlled by a Governmental Authority, or any
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of the United
States Foreign Corrupt Practices Act of 1977 or (B) to any Person for the
purpose of financing the activities of any Person currently subject to any
United States sanctions administered by OFAC.


SECTION 3.07.    Margin Regulations; Investment Company Status. The Borrower is
not engaged in the business of extending credit for the purpose of “purchasing”
or “carrying” “margin stock” within the respective meanings of each of the
quoted terms under Regulation U of the Board. No proceeds of any Loan hereunder
will be used by the Borrower or its Restricted Subsidiaries for “purchasing” or
“carrying” “margin stock” as so defined in contravention of the provisions of
Regulations T, U, or X of the Board. Neither the Borrower nor any of its
Restricted Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended.


SECTION 3.08.    Taxes. Each of the Borrower and the Restricted Subsidiaries has
filed or caused to be filed all Tax returns and reports required to have been
filed by it and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) Taxes or the filing of Tax returns or reports that are
being contested in good faith by appropriate proceedings and for which the
Borrower or such Restricted Subsidiary, as applicable, has set aside on its
books adequate reserves or (b) to the extent that the failure to do so would not
reasonably be expected to result in a Material Adverse Effect.


SECTION 3.09.    ERISA. No ERISA Event has occurred or is reasonably expected to
occur that would reasonably be expected to result in a Material Adverse Effect.
Each Plan is in compliance with applicable provisions of ERISA, the Code and
other applicable laws except to the extent failure to comply would not
reasonably be expected to result in a Material Adverse Effect.


SECTION 3.10.    Disclosure. None of the written reports, financial statements,
certificates or other written information (collectively, the “Information”)
furnished by or on behalf of the Borrower to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other Information theretofore
furnished) contained, as of the date such Information was furnished (or, if such
Information expressly related to a specific date, as of such specific date) any
material misstatement of fact or omitted to state, as of the date such
Information was furnished (or, if such Information expressly related to a
specific date, as of such specific date), any material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading; provided that with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed by it to be reasonable at the time.
ARTICLE IV


Conditions


SECTION 4.01.    Effective Date. The obligations of the Lenders to make Loans
hereunder shall become effective on the Effective Date if each of the following
conditions is satisfied (or waived in accordance with Section 9.02) on or before
such date:

33

--------------------------------------------------------------------------------






(a)The Administrative Agent (or its counsel) shall have received from each party
hereto either (i) a counterpart of this Agreement signed on behalf of such party
and a counterpart of the Subsidiary Guaranty signed by Banner Pipeline Company,
L.L.C., an Oklahoma limited liability company, and CLR Asset Holdings, LLC, an
Oklahoma limited liability company, or (ii) written evidence satisfactory to the
Administrative Agent (which may include fax transmission of a signed signature
page to this Agreement) that such party has signed a counterpart of this
Agreement.


(b)The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of (i) Vinson & Elkins LLP, New York counsel for the Borrower, and (ii)
Conner & Winters, LLP, Oklahoma counsel for the Borrower, in each case
reasonably satisfactory to the Administrative Agent, and covering such matters
relating to the Borrower or this Agreement as the Administrative Agent shall
reasonably request. The Borrower hereby requests such counsels to deliver such
opinions.


(c)The Administrative Agent shall have received a certificate of the Secretary,
an Assistant Secretary, or the Manager of each Loan Party, dated as of the
Effective Date, certifying (i) the resolutions of the board of directors (or
other equivalent governing body) of such Loan Party authorizing the execution of
each Loan Document to which such Loan Party is a party, (ii) the charter, bylaws
or other applicable organizational documents of such Loan Party and (iii) the
names and true signatures of the officers executing any Loan Document on behalf
of such Loan Party on the Effective Date.


(d)The Administrative Agent shall have received a certificate of good standing
with respect to each Loan Party from appropriate public officials in the
jurisdiction of organization of such Loan Party.


(e)The Administrative Agent shall have received (i) a certificate, dated the
Effective Date and signed by the chief financial officer of the Borrower, as to
the solvency (on a consolidated basis) of the Borrower and the Restricted
Subsidiaries as of the Effective Date and (ii) a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming the Borrower’s compliance with the
conditions set forth in paragraphs (h) and (i) of this Section 4.01, each in
form and substance reasonably satisfactory to the Administrative Agent.


(f)On or before the Effective Date, the Lenders, the Administrative Agent and
the Arranger shall have received all fees required to be paid on or before the
Effective Date pursuant to Section 2.11(a).


(g)The Lenders shall have received all documentation and other information that
may be required by such Lenders in order to enable compliance with applicable
“know your customer” and anti-money laundering rules and regulations, including
information required by the Act and information described in Section 9.15, to
the extent requested by the Lenders in writing to the Borrower reasonably in
advance of the Effective Date.


(h)The representations and warranties of the Loan Parties set forth in this
Agreement and the other Loan Documents shall be true and correct in all material
respects on and as of the Effective Date; provided that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof.


(i)On and as of the Effective Date, no Default shall have occurred and be
continuing.

34

--------------------------------------------------------------------------------




The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
ARTICLE V


Affirmative Covenants


From and after the Effective Date and until the principal of and interest on
each Loan and all fees and other amounts payable hereunder have been paid in
full (other than indemnities and other contingent obligations not then due and
payable and as to which no claim has been made), the Borrower covenants and
agrees with the Lenders that:
SECTION 5.01.    Financial Statements; Ratings Change and Other Information. The
Borrower will furnish to the Administrative Agent for distribution to each
Lender:


(a)within 90 days after the end of each fiscal year of the Borrower, its audited
consolidated balance sheet and related statements of income, comprehensive
income, stockholders’ equity and cash flows as of the end of and for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all reported on by Grant Thornton LLP or other independent
registered public accounting firm of recognized national standing (without a
“going concern” or like qualification or exception and without any qualification
or exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied (it being understood that the delivery by the Borrower of
annual reports on Form 10-K of the Borrower and its consolidated subsidiaries
shall satisfy the requirements of this Section 5.01(a));


(b)within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, its consolidated balance sheet and related
statements of income, comprehensive income, stockholders’ equity and cash flows
as of the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly, in all material respects, the financial position
and results of operations and cash flows of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes (it being understood that the delivery by the Borrower of quarterly
reports on Form 10-Q of the Borrower and its consolidated subsidiaries shall
satisfy the requirements of this Section 5.01(b));


(c)within three Business Days of the delivery of financial statements under
clause (a) or (b) above, a certificate of a Financial Officer of the Borrower
(i) certifying as to whether a Default has occurred and is continuing as of the
date of such certificate and, if such a Default has occurred and is continuing
as of the date of such certificate, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations demonstrating compliance with Section 6.04, and
(iii) stating whether any change in GAAP or in the application thereof has
occurred since the date of the most recent audited financial statements provided
under this Agreement that has had a significant effect on the calculation of the
Adjusted Consolidated Net Tangible Assets or the ratio referred to in Section
6.04 and, if any such change has occurred, specifying the nature of such change
and the effect of such change on such calculation;



35

--------------------------------------------------------------------------------




(d)promptly after the same become publicly available, copies of all periodic and
other reports, proxy statements and other materials filed by the Borrower or any
Subsidiary with the SEC, or with any national securities exchange, or
distributed by the Borrower to its shareholders generally, as the case may be;


(e)promptly after any Rating Agency shall have announced a change in the rating
established or deemed to have been established for the Index Debt, written
notice of such rating change;


(f)promptly following any request therefor, such other information regarding the
operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request; and


(g)promptly following the Administrative Agent’s request therefor, all
documentation and other information that the Administrative Agent reasonably
requests on its behalf or on behalf of any Lender in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including information required by the Act and
information described in Section 9.15.


(h)Information required to be delivered pursuant to clause (a), (b) or (d) of
this Section shall be deemed to have been delivered if such information, or one
or more annual or quarterly reports containing such information, shall be
available on (i) the Borrower’s website at www.clr.com, (ii) the website of the
SEC at http://www.sec.gov, and (iii) the NYSE website at
https://egovdirect.nyse.com. The Information required to be delivered pursuant
to this Section may also be delivered by electronic communications pursuant to
procedures approved by the Administrative Agent.


SECTION 5.02.    Notices of Defaults. The Borrower will furnish to the
Administrative Agent for distribution to each Lender prompt written notice of
the occurrence of any Default of which any Responsible Officer of the Borrower
obtains knowledge. Each notice delivered under this Section shall be accompanied
by a statement of a Financial Officer or other executive officer of the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.


SECTION 5.03    Existence; Conduct of Business. The Borrower will, and will
cause each Guarantor and each Significant Subsidiary to, do or cause to be done
all things necessary to preserve, renew and keep in full force and effect its
legal existence and the rights, licenses, permits, privileges and franchises
material to the conduct of its business; provided that the foregoing shall not
prohibit any merger, sale, consolidation, liquidation or dissolution permitted
under Section 6.03; and provided, further, that this Section 5.03 shall not
require the Borrower, any Guarantor, or any Significant Subsidiary to preserve
or maintain any rights, licenses, permits, privileges or franchises if the
Borrower shall reasonably determine that the failure to maintain and preserve
the same would not reasonably be expected, in the aggregate, to result in a
Material Adverse Effect.


SECTION 5.04.    Payment of Taxes. The Borrower will, and will cause each of its
Restricted Subsidiaries (other than its Immaterial Subsidiaries) to, pay its Tax
liabilities, prior to delinquency, except such as are contested in good faith
and by appropriate proceedings or where the failure to effect such payment would
not reasonably be expected to result in a Material Adverse Effect.


SECTION 5.05.    Maintenance of Properties; Insurance. The Borrower will, and
will cause each of its Restricted Subsidiaries to, (a) maintain all property
material to the conduct of the business of the

36

--------------------------------------------------------------------------------




Borrower and the Restricted Subsidiaries, taken as a whole, in good working
order and condition, ordinary wear and tear excepted, except where the failure
to do so, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect, and (b) maintain, with financially sound
and reputable insurance companies, insurance in such amounts and against such
risks as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations (including, without
limitation, by the maintenance of adequate self-insurance reserves to the extent
customary among such companies), except where the failure to do so, individually
or in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect.


SECTION 5.06.    Books and Records; Inspection Rights. The Borrower will, and
will cause each of its Restricted Subsidiaries to, keep proper books of record
and account in which complete and accurate entries, in all material respects,
are made of its financial and business transactions to the extent required by
GAAP and applicable law. The Borrower will, and will cause each of its
Restricted Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, at the Administrative Agent’s or such
Lender’s expense (unless an Event of Default has occurred and is continuing, in
which case it shall be at the Borrower’s sole expense) upon reasonable prior
notice and subject to any applicable restrictions or limitations on access to
any facility or information that is classified or restricted by contract or by
law, regulation or governmental guidelines, to visit and inspect its properties,
to examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants,
all at such reasonable times and as often as reasonably requested. The
Administrative Agent and each Lender agree to keep all information obtained by
them pursuant to this Section confidential in accordance with Section 9.13.


SECTION 5.07.    Compliance with Laws. The Borrower will, and will cause each of
its Restricted Subsidiaries to, comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.


SECTION 5.08.    Use of Proceeds. The proceeds of the Loans will be used only
for working capital and general corporate purposes of the Borrower and the
Restricted Subsidiaries. No part of the proceeds of any Loan will be used,
whether directly or indirectly, for any purpose that entails a violation of any
of the Regulations of the Board, including Regulations T, U and X.


ARTICLE VI


Negative Covenants


From and after the Effective Date and until the principal of and interest on
each Loan and all fees and other amounts payable hereunder have been paid in
full (other than indemnities and other contingent obligations not then due and
payable and as to which no claim has been made), the Borrower covenants and
agrees with the Lenders that:
SECTION 6.01.    Indebtedness. The Borrower will not permit any Non-Guarantor
Subsidiary to create, incur, assume or permit to exist any Indebtedness, except:


(a)Indebtedness under the Revolving Credit Agreement or otherwise existing on
the Effective Date which is set forth on Schedule 6.01;



37

--------------------------------------------------------------------------------




(b)Indebtedness of any Non-Guarantor Subsidiary owing to the Borrower or any
Restricted Subsidiary;


(c)Indebtedness of any Non-Guarantor Subsidiary as an account party in respect
of trade letters of credit;


(d)Indebtedness of a Person existing at the time such Person becomes a
Restricted Subsidiary after the Effective Date or is merged with or into the
Borrower or any Restricted Subsidiary after the Effective Date and, in each
case, not incurred in contemplation of such transaction;


(e)other Indebtedness of any Non-Guarantor Subsidiary; provided that the sum,
without duplication, of (i) the aggregate outstanding principal amount of all
such Indebtedness of any Non-Guarantor Subsidiary, (ii) the Attributable Debt
under all Sale and Leaseback Transactions of the Borrower and the Restricted
Subsidiaries permitted under Section 6.02(b) and (iii) the aggregate outstanding
principal amount of all Indebtedness and other obligations secured by Liens
permitted under Section 6.02(a)(iv) shall not exceed the greater of (A) 15% of
Adjusted Consolidated Net Tangible Assets at the time of creation, incurrence or
assumption thereof and (B) $1,000,000,000; and


(f)extensions, refinancings, renewals or replacements of the Indebtedness
permitted above which, in the case of any such extension, refinancing, renewal
or replacement, does not increase the amount of the Indebtedness being extended,
refinanced, renewed or replaced, other than amounts incurred to pay the costs of
such extension, refinancing, renewal or replacement.


SECTION 6.02.    Liens and Sale and Leaseback Transactions. (a) The Borrower
will not, and will not permit any Restricted Subsidiary to, create, incur,
assume or permit to exist any Lien on any property or asset now owned or
hereafter acquired by it, except:
(i)Permitted Encumbrances;


(ii)any Lien on any property or asset of the Borrower or any Restricted
Subsidiary existing on the Effective Date which is set forth on Schedule 6.02;


(iii)Liens under any Sale and Leaseback Transaction permitted under Section
6.02(b);


(iv)Liens not otherwise permitted by the other clauses of this Section securing
Indebtedness or other obligations, including obligations under any Swap
Agreement, of the Borrower or any of its Restricted Subsidiaries; provided that
the sum, without duplication, of (A) the aggregate outstanding principal amount
of all such Indebtedness and obligations, (B) the aggregate outstanding
principal amount of all Indebtedness of any Non-Guarantor Subsidiary permitted
under Section 6.01(e), and (C) the Attributable Debt under all Sale and
Leaseback Transactions of the Borrower and the Restricted Subsidiaries permitted
under Section 6.02(b) shall not exceed the greater of (1) 15% of Adjusted
Consolidated Net Tangible Assets at the time of creation, incurrence or
assumption of such Lien and (2) $1,000,000,000;


(v)Liens securing Indebtedness or other obligations of the Borrower or any
Restricted Subsidiary in favor of the Borrower or any Restricted Subsidiary;


(vi)Liens on property existing at the time such property is acquired by the
Borrower or any of its Restricted Subsidiaries and not created in contemplation
of such acquisition (or on repairs,

38

--------------------------------------------------------------------------------




improvements, additions or accessions thereto), and Liens on the assets of any
Person at the time such Person becomes a Restricted Subsidiary of the Borrower
and not created in contemplation of such Person becoming a Restricted Subsidiary
of the Borrower (or on repairs, improvements, additions or accessions thereto);
provided that such Liens do not extend to any other assets;


(vii)Liens on Equity Interests in a Joint Venture owned by the Borrower or any
Restricted Subsidiary securing Joint Venture Obligations of such Joint Venture;


(viii)Liens securing obligations under any Swap Agreement; provided that the
aggregate amount of all such obligations secured by such Liens shall not at any
time exceed $200,000,000;


(ix)extensions, renewals and replacements of the Liens described above, so long
as no additional property (other than accessions, improvements, and replacements
in respect of such property) is subject to such Lien; and


(x)other Liens on the assets of the Borrower or any Restricted Subsidiary
securing any Indebtedness or other obligations of the Borrower or any Restricted
Subsidiary; provided that (x) in the case of any such Liens on any assets of
such Restricted Subsidiary, such Restricted Subsidiary, if not already a
Guarantor, shall become a Guarantor hereunder for so long as such other
Indebtedness or other obligations are secured by such Liens, and (y) the
Borrower or such Restricted Subsidiary, as the case may be, shall secure all the
Indebtedness and other obligations under the Loan Documents equally and ratably
with such other Indebtedness or other obligations for so long as such other
Indebtedness or other obligations are secured by such Liens.


(b) The Borrower will not, and will not permit any Restricted Subsidiary to,
enter into any Sale and Leaseback Transaction if, after giving effect to such
Sale and Leaseback Transaction, the sum, without duplication, of (i) the
Attributable Debt under all Sale and Leaseback Transactions of the Borrower and
the Restricted Subsidiaries, (ii) the aggregate outstanding principal amount of
all Indebtedness of any Non-Guarantor Subsidiary permitted under Section
6.01(e), and (iii) the aggregate outstanding principal amount of all
Indebtedness other obligations secured by Liens permitted under Section
6.02(a)(iv), shall exceed the greater of (A) 15% of Adjusted Consolidated Net
Tangible Assets at the time of consummation of such Sale and Leaseback
Transaction and (B) $1,000,000,000.


SECTION 6.03.    Fundamental Changes. The Borrower will not merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of its
consolidated assets (in each case, whether now owned or hereafter acquired), or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto, no Event of Default shall have occurred and be
continuing, (a) any Person may merge with or into the Borrower in a transaction
in which the Borrower is the surviving entity; and (b) the Borrower may (x)
merge or consolidate with any other Person in a transaction in which the
Borrower is not the surviving entity or (y) sell, convey, transfer, lease or
otherwise dispose of all or substantially all of the assets of the Borrower and
its Subsidiaries on a consolidated basis to any other Person; provided that (i)
the surviving, continuing, resulting or transferee corporation (the “Surviving
Entity”) shall (A) expressly assume by a written instrument reasonably
satisfactory to the Administrative Agent and the Lenders (which shall be
provided with an opportunity to review and comment upon such instrument prior to
the consummation of any transaction) the due and punctual payment of the
principal of all Obligations and the due performance and observance of all
covenants, conditions and agreements on the part of the Borrower under this
Agreement, (B) deliver to the Administrative Agent and the Lenders evidence of

39

--------------------------------------------------------------------------------




appropriate corporate (or other equivalent) authorization on the part of the
Surviving Entity with respect to such assumption and one or more opinions of
counsel, in form and substance reasonably satisfactory to the Administrative
Agent and the Lenders, to the effect that such written instrument has been duly
authorized, executed and delivered by such Surviving Entity and constitutes a
legal, valid and binding instrument enforceable against such Surviving Entity in
accordance with its terms, and covering such other matters as the Administrative
Agent and the Lenders may reasonably request, and (C) be an entity organized and
existing under the laws of the United States of America or any State thereof or
the District of Columbia.


SECTION 6.04.    Maximum Consolidated Net Debt to Total Capitalization Ratio.
The Borrower will not permit, as of the last day of each fiscal quarter
commencing with the first fiscal quarter ending after the Effective Date, its
ratio of Consolidated Net Debt as of such date to Total Capitalization as of
such date to be greater than 0.65 to 1.00.


SECTION 6.05.    Designation and Conversion of Restricted and Unrestricted
Subsidiaries.


(a)The Board of Directors of the Borrower may designate any Subsidiary,
including a newly formed or newly acquired Subsidiary, as an Unrestricted
Subsidiary by prior written notice thereof to the Administrative Agent, if
immediately prior, and after giving effect, to such designation, (A) the
representations and warranties of each Loan Party contained in each of the Loan
Documents (other than the representations and warranties in Sections 3.04(b) and
3.05(a)) are true and correct in all material respects on and as of such date as
if made on and as of the date of such redesignation (or, if stated to have been
made expressly as of an earlier date, were true and correct in all material
respects as of such date), (B) no Event of Default exists or would exist (and
the Borrower shall be in compliance, on a pro forma basis, with the covenant set
forth in Section 6.04), and (C) such Subsidiary is not a restricted subsidiary
under any other agreement evidencing Indebtedness.


(b)The Borrower may designate by prior written notice thereof to the
Administrative Agent any Unrestricted Subsidiary to be a Restricted Subsidiary
if (i) immediately prior, and after giving effect to such designation, (A) the
representations and warranties of each Loan Party contained in each of the Loan
Documents (other than the representations and warranties in Sections 3.04(b) and
3.05(a)) are true and correct in all material respects on and as of such date as
if made on and as of the date of such redesignation (or, if stated to have been
made expressly as of an earlier date, were true and correct in all material
respects as of such date), and (B) no Event of Default exists or would exist
(and the Borrower shall be in compliance, on a pro forma basis, with the
covenant set forth in Section 6.04) and (ii) the Borrower is in compliance with
the requirements of Section 6.05(c).


(c)(i) Neither the Borrower nor any Restricted Subsidiary shall (A) provide
credit support for or subject any of its property or assets (other than Equity
Interests of any Unrestricted Subsidiary) to the satisfaction of any
Indebtedness of any Unrestricted Subsidiary (including any undertaking,
agreement or instrument evidencing such Indebtedness), (B) directly or
indirectly incur, assume, guarantee or be or become liable for any Indebtedness
of any Unrestricted Subsidiary, or (C) permit any Unrestricted Subsidiary to
hold any Equity Interests in, or any Indebtedness of, any Loan Party (other than
with respect to the foregoing clauses (A) and (B) Indebtedness incurred to
finance property and improvements related to the Borrower’s corporate
headquarters or other principal place of business or any field office) and (ii)
no Indebtedness of an Unrestricted Subsidiary shall, upon the occurrence of a
default with respect thereto (A) result in, or permit any holder of any
Indebtedness of the Borrower or any Restricted Subsidiary under any credit
agreement for a senior credit facility, a loan agreement for a senior credit
facility, a note purchase agreement for the sale of promissory notes, or an
indenture governing capital markets debt instruments pursuant to which the
Borrower or such Restricted Subsidiary is a borrower, issuer, or guarantor
(“Relevant Indebtedness”) to

40

--------------------------------------------------------------------------------




declare, a default on such Indebtedness of the Borrower or any Restricted
Subsidiary or (B) cause the payment of any Relevant Indebtedness to be
accelerated or payable before the fixed date on which the principal of the
Relevant Indebtedness is due and payable.


(d)For purposes of the foregoing, the designation of a Subsidiary of the
Borrower as an Unrestricted Subsidiary shall be deemed to be the designation of
all present and future Subsidiaries of such Subsidiary as Unrestricted
Subsidiaries. Unless so designated as an Unrestricted Subsidiary, any Person
that becomes a Subsidiary of the Borrower will be classified as a Restricted
Subsidiary.


SECTION 6.06.    Affiliate Transactions. Neither the Borrower nor any Restricted
Subsidiary shall enter into any transaction of any kind with any Affiliate of
the Borrower, whether or not in the ordinary course of business, other than on
terms substantially as favorable to the Borrower or such Subsidiary as would be
obtainable by the Borrower or such Restricted Subsidiary at the time in a
comparable arm’s length transaction with a Person other than an Affiliate or, if
no comparable transaction is available with which to compare such transaction,
such transaction is otherwise fair to the Borrower or the relevant Restricted
Subsidiary from a financial and liability point of view; provided that the
foregoing restriction shall not apply to (a) transactions between or among the
Borrower or any Restricted Subsidiary, (b) investments in or Guarantees in favor
of Unrestricted Subsidiaries or joint ventures, in each case, not prohibited
under this Agreement, (c) employment and severance arrangements (including
equity incentive plans and employee benefit plans and arrangements) with their
respective officers and employees in the ordinary course of business, and (d)
payment of customary fees and reasonable out of pocket costs to, and indemnities
for the benefit of, directors, officers and employees of the Borrower and its
Subsidiaries in the ordinary course of business.
ARTICLE VII


Events of Default


If any of the following events (“Events of Default”) shall occur on or after the
Effective Date:
(a)    the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;


(b)    the Borrower shall fail to pay (i) any interest on any Loan when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of five days or (ii) any other amount (other than an
amount referred to in clause (a) or clause (b)(i) of this Article) payable under
this Agreement for which the Borrower has received an invoice or other written
notice that such amount is due and payable, when and as the same shall become
due and payable, and such failure shall continue unremedied for a period of five
Business Days;


(c)    any representation or warranty made or deemed made by or on behalf of the
Borrower or any Restricted Subsidiary in any Loan Document or any amendment or
modification thereof or waiver thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with any Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect in any material respect when made
or deemed made;


(d)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to the Borrower’s
existence) or 5.08 or in Article VI;



41

--------------------------------------------------------------------------------




(e)    the Borrower or any Guarantor shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement or any other Loan
Document (other than those specified in clause (a), (b) or (d) of this Article),
and such failure shall continue unremedied for a period of 30 days after the
earlier of (i) actual knowledge by a Responsible Officer of the Borrower or (ii)
receipt of notice thereof from the Administrative Agent to the Borrower (which
notice will be given at the request of any Lender);


(f)    the Borrower or any Restricted Subsidiary shall fail to make any payment
in excess of $10,000,000 (or the equivalent in a foreign currency) in the
aggregate (whether of principal, interest or fees) in respect of any Material
Indebtedness, when and as the same shall become due and payable, and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Material Indebtedness;


(g)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity; provided that this clause (g)
shall not apply to secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness;


(h)    an involuntary proceeding shall be commenced, or an involuntary petition
shall be filed, in any court of competent jurisdiction seeking (i) liquidation,
reorganization or other relief in respect of the Borrower, any Guarantor, or any
Significant Subsidiary or its debts, or of a substantial part of its assets,
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower, any Guarantor, or any Significant Subsidiary or for a substantial part
of its assets, and, in any such case, such proceeding or petition shall continue
undismissed for 90 days or an order or decree approving or ordering any of the
foregoing shall be entered by such court;


(i)    the Borrower, any Guarantor, or any Significant Subsidiary shall (i)
voluntarily commence any proceeding or file any petition seeking liquidation,
reorganization or other relief under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, (ii) consent
to the institution of, or fail to contest in a timely and appropriate manner,
any proceeding or petition described in clause (h) of this Article, (iii) apply
for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower, any Guarantor,
or any Significant Subsidiary or for a substantial part of its assets, (iv) file
an answer admitting the material allegations of a petition filed against it in
any such proceeding, (v) make a general assignment for the benefit of creditors
or (vi) take any corporate (or other equivalent) action for the purpose of
effecting any of the foregoing;


(j)    the Borrower, any Guarantor, or any Significant Subsidiary shall become
unable, admit in writing its inability or fail generally to pay its debts as
they become due;


(k)    one or more final judgments (whether or not appealable) for the payment
of money in an aggregate amount in excess of $100,000,000 (or the equivalent in
a foreign currency) (to the extent not covered by independent third-party
insurance (other than normal deductibles) as to which the insurer has been
notified of such judgment and has not issued a notice denying coverage thereof)
shall be rendered by a court of competent jurisdiction against the Borrower, any
Restricted Subsidiary or any combination thereof, and either (i) the same shall
remain undischarged or unsatisfied for a period of 90 consecutive days during
which execution shall not be discharged or effectively waived or stayed (it
being understood that, for the purposes of this clause (k), “independent
third-party insurance” shall include industry mutual insurance companies in
which the Borrower or any Restricted Subsidiary has an ownership interest) or
(ii) any action shall be legally taken by a judgment creditor to attach or levy
upon any assets of the Borrower or any Restricted Subsidiary to enforce any such
judgment which is not effectively waived or stayed within 90 days;

42

--------------------------------------------------------------------------------




    
(l)    an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, would reasonably be expected to result in
a Material Adverse Effect;


(m)    other than as a result of (i) the termination of the obligations of any
Guarantor under a Subsidiary Guaranty pursuant to the terms thereof or pursuant
to Section 9.09, (ii) the exchange or replacement of any promissory note
hereunder (with respect to the previously existing promissory note which was so
exchanged or replaced), (iii) the agreement of the Required Lenders or all
Lenders, as may be required hereunder, or (iv) in accordance with the other
provisions of this Agreement, the payment in full of the principal and interest
on each Loan and all fees payable hereunder, any Loan Document (or any material
provision thereof), at any time after its execution and delivery, ceases to be
in full force and effect or is declared by a court of competent jurisdiction to
be null and void, invalid or unenforceable; or the Borrower or any Guarantor
denies in writing that it has any liability or obligation thereunder, or
purports to revoke, terminate or rescind any Loan Document (other than pursuant
to the terms hereof or thereof); or


(n)    a Change in Control shall occur;


then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent shall at the
request, or may with the consent of the Required Lenders, by notice to the
Borrower, declare the Loans then outstanding to be due and payable in whole (or
in part, in which case any principal not so declared to be due and payable may
thereafter (at any time during the continuance of such event) be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; and in case of any event with
respect to the Borrower described in clause (h) or (i) of this Article, the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.
ARTICLE VIII


The Administrative Agent


SECTION 8.01.    Appointment and Authority. Each of the Lenders hereby
irrevocably appoints MUFG Union Bank, N.A. to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders, and neither the Borrower nor any Guarantor
shall have rights as a third party beneficiary of any of such provisions.


SECTION 8.02.    Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and

43

--------------------------------------------------------------------------------




generally engage in any kind of business with the Borrower or any Subsidiary or
other Affiliate thereof as if such Person were not the Administrative Agent
hereunder and without any duty to account therefor to the Lenders.


SECTION 8.03.    Exculpatory Provisions. Neither the Administrative Agent nor
any of its Related Parties shall be liable for any action taken or omitted to be
taken (INCLUDING THE ADMINISTRATIVE AGENT'S OWN NEGLIGENCE) by it or them under
or in connection with this Agreement or the other Loan Documents, except for its
or their own gross negligence or willful misconduct. The Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents. Without limiting the generality of the
foregoing, the Administrative Agent:


(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing (and it is understood and
agreed that the use of the term “agent” herein or in any other Loan Documents
(or any other similar term) with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law, and that such term is used
as a matter of market custom and is intended to create or reflect only an
administrative relationship between contracting parties);


(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and


(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.


The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 9.02 and Article VII) or (ii) in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
written notice describing such Default is given to the Administrative Agent by
the Borrower or a Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the sufficiency,
validity, enforceability, effectiveness or genuineness of this Agreement, any
other Loan Document or any other agreement, instrument or document or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.



44

--------------------------------------------------------------------------------




SECTION 8.04.    Administrative Agent's Reliance, Etc. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person (whether or not
such Person in fact meets the requirements set forth in the Loan Documents for
being the signatory, sender or authenticator thereof). The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person (whether or not such Person in fact
meets the requirements set forth in the Loan Documents for being the signatory,
sender or authenticator thereof), and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan that by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.


SECTION 8.05.    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub‑agents appointed by the
Administrative Agent. The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.


SECTION 8.06.    Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any Lender
or any of their Related Parties and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each Lender also acknowledges that it will, independently
and without reliance upon the Administrative Agent or any Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder. Each
Lender, by delivering its signature page to this Agreement, or delivering its
signature page to an Assignment and Assumption or any other Loan Document
pursuant to which it shall become a Lender hereunder, shall be deemed to have
acknowledged receipt of, and consented to and approved, each Loan Document and
each other document required to be delivered to, or be approved by or
satisfactory to, the Administrative Agent or the Lenders on the Effective Date
that has been made available by the Administrative Agent to the Lenders.


SECTION 8.07.    Indemnification. THE LENDERS SEVERALLY AGREE TO INDEMNIFY THE
ADMINISTRATIVE AGENT AND EACH OF ITS RELATED PARTIES (TO THE EXTENT NOT
REIMBURSED BY THE BORROWER), ACCORDING TO THEIR RESPECTIVE APPLICABLE
PERCENTAGES (DETERMINED AT THE TIME SUCH INDEMNITY IS SOUGHT) FROM AND AGAINST
ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS,
JUDGMENTS, SUITS, COSTS, EXPENSES, OR DISBURSEMENTS OF

45

--------------------------------------------------------------------------------




ANY KIND OR NATURE WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED
AGAINST THE ADMINISTRATIVE AGENT IN ANY WAY RELATING TO OR ARISING OUT OF THIS
AGREEMENT OR ANY ACTION TAKEN OR OMITTED BY THE ADMINISTRATIVE AGENT UNDER THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT (INCLUDING THE ADMINISTRATIVE AGENT'S OWN
NEGLIGENCE), AND INCLUDING ENVIRONMENTAL LIABILITIES; provided that such
indemnity shall not, as to ANY Person seeking indemnification, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of the person seeking indemnification. WITHOUT LIMITATION OF THE
FOREGOING, EACH LENDER AGREES TO REIMBURSE THE ADMINISTRATIVE AGENT PROMPTLY
UPON DEMAND FOR ITS RATABLE SHARE (DETERMINED AT THE TIME SUCH REIMBURSEMENT IS
SOUGHT) OF ANY OUT‑OF‑POCKET EXPENSES (INCLUDING COUNSEL FEES) INCURRED BY THE
ADMINISTRATIVE AGENT IN CONNECTION WITH THE PREPARATION, EXECUTION, DELIVERY,
ADMINISTRATION, MODIFICATION, AMENDMENT, OR ENFORCEMENT (WHETHER THROUGH
NEGOTIATIONS, LEGAL PROCEEDINGS, OR OTHERWISE) OF, OR LEGAL ADVICE IN RESPECT OF
RIGHTS OR RESPONSIBILITIES UNDER, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, TO
THE EXTENT THAT THE ADMINISTRATIVE AGENT IS NOT REIMBURSED FOR SUCH BY THE
BORROWER.


SECTION 8.08.    Successor Administrative Agent. The Administrative Agent may at
any time give notice of its resignation to the Lenders and the Borrower.
Furthermore, the Administrative Agent may be replaced by the Required Lenders
upon prior written notice. Upon receipt of any such notice of resignation or
replacement, the Required Lenders shall have the right, with the consent of the
Borrower (which consent shall not be unreasonably withheld or delayed and no
such consent shall be necessary during the continuance of an Event of Default),
to appoint a successor Administrative Agent. In the event of resignation, if no
such successor shall have been so appointed and shall have accepted such
appointment within 30 days after the retiring or replaced Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders, appoint a successor agent with the consent of the
Borrower (which consent shall not be unreasonably withheld or delayed and no
such consent shall be necessary during the continuance of an Event of Default);
provided that if the retiring Administrative Agent shall notify the Borrower and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents and (b) all
payments, communications and determinations provided to be made by, to or
through the retiring Administrative Agent shall instead be made by or to each
applicable Lender, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this paragraph. In the event of a
replacement of the Administrative Agent by the Required Lenders, no such
replacement may be made until a successor Administrative Agent has been
appointed in accordance with the terms hereof and such successor has accepted
such appointment. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
paragraph). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring or replaced
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Article and Sections 9.03 and 8.07 shall continue in
effect for the benefit of such retiring or replaced Administrative Agent, its
sub‑agents and their respective

46

--------------------------------------------------------------------------------




Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or replaced Administrative Agent was acting as
Administrative Agent.


SECTION 8.09.    No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Arranger, Bookrunner, Co-Syndication Agents, and
Co-Documentation Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent or
a Lender hereunder.


ARTICLE IX


Miscellaneous


SECTION 9.01.    Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone or electronic mail
(and subject to paragraph (b) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
fax, as follows:


(i)if to the Borrower, to it at Continental Resources, Inc., 20 N. Broadway,
Oklahoma City, Oklahoma 73102, Attention of Diane Montgomery, Vice President,
Corporate Finance and Treasury (Fax No. (405) 234-9042)
(Email:diane.montgomery@clr.com);


(ii)if to the Administrative Agent or to MUFG Union Bank, N.A., in its capacity
as a Lender, to MUFG Union Bank, N.A., 1251 Avenue of the Americas, New York, NY
10020, Attention of Lawrence Blat/Phoebe Caneda, (Fax No. (212) 782-4934)
(Email: lblat@us.mufg.jp/agencydesk@us.mufg.jp); and


(iii)if to any other Lender, to it at its address (or fax number) set forth in
its Administrative Questionnaire.


Any party hereto may change its address, fax number or electronic mail address
for Communications hereunder by notice to the other parties hereto.
(b)All Communications to the Lenders hereunder may be delivered or furnished by
electronic communications (including email and Internet and intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices under Article II to any Lender if such
Lender has notified the Administrative Agent that it is incapable of receiving
notices under such Article by electronic communication. The Administrative Agent
or the Borrower may, in its discretion, agree to accept Communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular
Communications.


(c)(i) Communications sent by hand or overnight courier service or certified or
registered mail shall be deemed to have been given when received; (ii)
Communications sent by fax shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient); and (iii)(A) Communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), and (B)
Communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as

47

--------------------------------------------------------------------------------




described in the foregoing clause (A) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (A) and (B), if such notice, email or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient.


(d)The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make any Communication by posting such Communication on Debt
Domain, Intralinks, Syndtrak or a similar electronic transmission system (the
“Platform”). The Platform is provided “as is” and “as available.” Neither the
Administrative Agent nor any of its Related Parties warrants, or shall be deemed
to warrant, the adequacy of the Platform and expressly disclaims liability for
errors or omissions in the Communications. No warranty of any kind, express,
implied or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made, or shall be deemed to be made, by the
Administrative Agent or any of its Related Parties in connection with the
Communications or the Platform.


SECTOPM 9.02.    Waivers; Amendments. (a) No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.


(b)None of this Agreement, any other Loan Document or any provision hereof or
thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrower and the Required Lenders or by the Borrower and the Administrative
Agent with the consent of the Required Lenders and, in the case of any other
Loan Document, pursuant to an agreement or agreements in writing entered into by
the Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, in each case with the consent of the Required Lenders; provided that no
such agreement shall (i) reduce the principal amount of any Loan or reduce the
rate of interest thereon, or reduce any fees or other amounts (to the extent
that such other amounts are then due and payable) payable hereunder, without the
written consent of each Lender affected thereby, (ii) postpone the scheduled
date of payment of the principal amount of any Loan, or any interest thereon, or
any fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, without the written consent of each Lender affected thereby, (iii)
change Section 2.17 in a manner that would alter the pro rata sharing of
payments required thereby, without the written consent of each Lender, (iv)
change any of the provisions of this Section or the percentage set forth in the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender, or (v) release any Guarantor that is a
Significant Subsidiary from its Subsidiary Guaranty, except as provided in
Section 9.09, without the written consent of each Lender; provided, further,
that no such agreement shall amend, modify or otherwise directly affect the
rights or duties of the Administrative Agent hereunder without the prior written
consent of the Administrative Agent.



48

--------------------------------------------------------------------------------






SECTION 9.03.    Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable and documented out of pocket expenses incurred by the
Administrative Agent, the Arranger and their respective Affiliates, including
the reasonable and documented fees, charges and disbursements of one outside
counsel for the Administrative Agent and the Arranger (and, if necessary, one
firm of local and regulatory counsel in each appropriate jurisdiction and
regulatory field, as applicable, at any one time for the Administrative Agent,
the Arranger and their respective Affiliates taken as a whole) in connection
with the syndication of the Facility, the preparation and administration of this
Agreement and the other Loan Documents and any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), and (ii) all reasonable
and documented out-of-pocket expenses incurred by the Administrative Agent or
any Lender, including the fees, charges and disbursements of counsel for the
Administrative Agent and the Lenders in connection with the enforcement or
protection of its rights in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or in connection with the
Loans made, including all such reasonable and documented out-of pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans.


(b)The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), the Arranger and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages and
liabilities (and shall reimburse each Indemnitee upon demand for any reasonable
and documented legal or other expenses incurred by such Indemnitee in connection
with investigating or defending any of the foregoing), incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of (i)
the execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the transactions contemplated
hereby, (ii) any Loan or the use of the proceeds therefrom, (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by the Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of its Subsidiaries, or (iv)
any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory brought by a third party; provided that (i) the foregoing indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are found by a final, non-appealable
judgment of a court of competent jurisdiction to arise out of or in connection
with (A) the gross negligence, bad faith or willful misconduct of such
Indemnitee, (B) any material breach of any Loan Document by the party to be
indemnified or (C) disputes, claims, demands, actions, judgments or suits not
arising from any act or omission by the Borrower or its Affiliates, brought by
an indemnified Person against any other indemnified Person (other than disputes,
claims, demands, actions, judgments or suits involving claims against the
Administrative Agent in its capacity as such); (ii) at the request of the
Indemnified Party, the Borrower shall assume the defense of any third party
claim, including the employment of counsel reasonably acceptable to the
Indemnified Party and payment of all fees and expenses of such counsel, (iii)
each Indemnitee shall consult with the Borrower from time to time at the request
of the Borrower regarding the conduct of the defense in any such proceeding
(other than in respect of proceedings in which the Borrower or any of its
Affiliates is a party adverse to such Indemnitee or if the Borrower has assumed
the defense of any third party claim so long as it shall have notified the
Indemnitee thereof and no conflict of interest shall occur); and (iv) the
Borrower shall not be obligated to pay an amount of any settlement entered into
without its consent. If the Borrower assumes the defense of any third party
claim, (A) the Borrower shall have full control of such defense and proceedings,
including any compromise or settlement thereof, (B) the Indemnitee shall be
entitled, at its own expense, to participate in (but not control) such defense,
at its own expense, and (C) the Borrower shall not settle any such claim or
action without the prior written consent of the Indemnified Parties unless

49

--------------------------------------------------------------------------------




such settlement provides for a full and unconditional release of all liabilities
arising out of such claim or action against the Indemnified Parties and does not
include any statement as to or an admission of fault, culpability or failure to
act by or on behalf of any Indemnified Party. If requested by the Borrower, the
Indemnitee shall cooperate in contesting any third party claim that the Borrower
elects to contest. This Section 9.03(b) shall not apply with respect to Taxes
other than any Taxes that represent losses or damages arising from any non-Tax
claim.


(c)To the extent permitted by applicable law and without limiting in any way the
Borrower’s reimbursement or indemnification obligations set forth in paragraph
(a) or (b) of this Section, no party hereto shall assert, or permit any of its
Affiliates or Related Parties to assert, and each party hereto hereby waives,
any claim against each other such Person (and, in the case of the Borrower, any
Indemnitee), on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the transactions
contemplated hereby, any Loan or the use of the proceeds thereof. No Indemnitee
shall be liable for any damages arising from the use by unauthorized recipients
(but Indemnitees shall be liable for damages arising from the use by unintended
recipients) of any information or other materials distributed by it through
electronic, telecommunications or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby unless such damages are found by a final,
non-appealable judgment of a court of competent jurisdiction to arise out of or
in connection with the gross negligence, bad faith or willful misconduct of such
Indemnitee.


(d)All amounts due under this Section shall be payable promptly after written
demand therefor; provided, however, that such Indemnitee shall promptly refund
such amount to the extent that there is a final and non-appealable judicial
determination that such Indemnitee was not entitled to indemnification rights
with respect to such payment pursuant to the express terms of this Section 9.03.


SECTION 9.04.     Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) except as
expressly provided in Section 6.03, the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in paragraph (c) of this Section), the Arranger and, to the extent
expressly contemplated hereby, the sub-agents of the Administrative Agent and
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.


(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (other than a natural person, the
Borrower or any Restricted Subsidiary or other Affiliate thereof) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld, conditioned or delayed) of:


(A)the Borrower; provided that no consent of the Borrower shall be required for
an assignment to (x) a Lender, an Affiliate of a Lender that has a rating of
A-or higher by S&P or A3 or higher by Moody’s or an Approved Fund or (y) if an
Event of Default has occurred and is continuing, any other assignee; and

50

--------------------------------------------------------------------------------




(B)the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment to any Lender, any Affiliate of a
Lender that has a rating of A-or higher by S&P or A3 or higher by Moody’s or any
Approved Fund.
(ii)Assignments shall be subject to the following additional conditions:


(A)except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Loans, the amount of the Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $10,000,000 unless each of the Borrower and the
Administrative Agent otherwise consent (not to be unreasonably withheld or
delayed); provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing;


(B)each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans assigned;


(C)the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;


(D)the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts to whom all syndicate-level information
(which may contain material non-public information about the Loan Parties and
their related parties or their respective securities) will be made available and
who may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws; and


(E)the assignee, if it shall not be a Lender, shall be required to execute and
deliver the applicable forms to the extent required under Section 2.16(f) for
any Lender, and no assignment shall be effective in connection herewith unless
and until such forms are so delivered.


If the consent of the Borrower is required pursuant to this Section 9.04(b) in
connection with any assignment, then the Borrower shall be deemed to have
provided such consent unless it has notified the Administrative Agent of its
refusal to give such consent within five Business Days following the Borrower
receiving a written request for such consent with respect to such assignment.
For the purposes of this Section 9.04(b), the term “Approved Fund” means any
Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course of its business and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
(iii)Subject to acceptance and recording thereof pursuant to paragraph (b)(v) of
this Section, from and after the effective date specified in each Assignment and
Assumption, the assignee thereunder shall be a party hereto and, to the extent
of the interest assigned by such

51

--------------------------------------------------------------------------------




Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.14, 2.15, 2.16 and 9.03). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.


(iv)The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount (and
associated stated interest) of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.


(v)Upon its receipt of a duly completed Assignment and Assumption executed by an
assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire and the applicable forms to the extent required under Section
2.16(f) (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that the
Administrative Agent shall not be required to accept such Assignment and
Assumption or record the information therein in the Register if the
Administrative Agent reasonably believes that such Assignment and Assumption
lacks any written consent required by this Section or is otherwise not in proper
form, it being acknowledged that the Administrative Agent shall have no duty or
obligation (and shall incur no liability) with respect to obtaining (or
confirming the receipt) of any such written consent or with respect to the form
of (or any defect in) such Assignment and Assumption, any such duty and
obligation being solely with the assigning Lender and the assignee; provided,
further, that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.06(b),
2.17(d) or 8.07, the Administrative Agent shall have no obligation to accept
such Assignment and Assumption and record the information therein in the
Register unless and until such payment shall have been made in full, together
with all accrued interest thereon. Each assigning Lender and the assignee, by
its execution and delivery of an Assignment and Assumption, shall be deemed to
have represented to the Administrative Agent that all written consents required
by this Section with respect thereto (other than the consent of the
Administrative Agent) have been obtained and that such Assignment and Assumption
is otherwise duly completed and in proper form, and each assignee, by its
execution and delivery of an Assignment and Assumption, shall be deemed to have
represented to the assigning Lender and the Administrative Agent that such
assignee is eligible to be a Lender hereunder. No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.



52

--------------------------------------------------------------------------------




(c)Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more banks or other entities (other than a
natural person, the Borrower or any Subsidiary or other Affiliate thereof) (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of the Loans owing to it); provided
that (A) such Lender’s obligations under this Agreement shall remain unchanged;
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations; and (C) the Borrower, the Administrative
Agent and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement or any other Loan Document; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the second proviso to Section 9.02(b) that affects such
Participant. The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.14, 2.15 and 2.16 (subject to the requirements and
limitations therein, including the requirements under Section 2.16(f) (it being
understood that the documentation required under Section 2.16(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that (A) such Participant agrees to be subject to the
provisions of Sections 2.16 (including Section 2.16(f)), 2.17 and 2.18 as if it
were a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section; and (B) such Participant shall not be entitled to receive
any greater payment under Sections 2.14 or 2.16, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. A Participant that fails to comply with the preceding
sentence shall not be entitled to any of the benefits of Sections 2.14, 2.15 and
2.16. To the extent permitted by law, each Participant also shall be entitled to
the benefits of Section 9.08 as though it were a Lender; provided such
Participant agrees to be subject to Section 2.17(c) as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Loans or its other obligations under any Loan
Document) except to the Borrower as provided above and to the extent that such
disclosure is necessary to establish that such Loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.


(d)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or other central bank having jurisdiction over such Lender, and this
Section shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.


SECTION 9.05.    Survival. All covenants, agreements, representations and
warranties made by the Borrower and the other Loan Parties herein and in the
other Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement shall be considered to have

53

--------------------------------------------------------------------------------




been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the making of any Loans, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under this Agreement or any other
Loan Document is outstanding. The provisions of Sections 2.14, 2.15, 2.16 and
9.03 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans or the termination of this Agreement or any provision
hereof.


SECTION 9.06.    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, any other
Loan Documents and any separate letter agreements referred to in Section 4.01(e)
and any other letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. This
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns;
provided that the obligations of the Lenders to make Loans hereunder are subject
to the satisfaction or waiver of the conditions set forth in Section 4.01.
Delivery of an executed counterpart of a signature page of this Agreement by fax
or electronic transmission (in .pdf form) shall be effective for all purposes as
delivery of a manually executed counterpart of this Agreement.


SECTION 9.07.    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.


SECTION 9.08.    Right of Setoff. If an Event of Default shall have occurred and
be continuing and the Loans then outstanding have been declared due and payable
in accordance with Article VII, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower against any
of and all the obligations of the Borrower existing under this Agreement held by
such Lender or its Affiliates which are then due and payable, irrespective of
whether or not such Lender or Affiliate shall have made any demand under this
Agreement and although such obligations of the Borrower are owed to a branch,
office or Affiliate of such Lender different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness. The rights of
each Lender and its Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) which such Lender or its
Affiliates may have. Each Lender agrees to promptly notify the Borrower and the
Administrative Agent after any such setoff and application by such Lender;
provided that the failure to give such notice shall not affect the validity of
such setoff and application.


SECTION 9.09.    Subsidiary Guaranties. The Borrower may (but is not required
to), at any time upon three Business Days’ notice to the Administrative Agent,
cause any of its Subsidiaries organized under the laws of the United States of
America, any State thereof or the District of Columbia to become a Guarantor by
such Subsidiary executing and delivering to the Administrative Agent a
Subsidiary Guaranty, together with such evidence of authority and opinions
(which may be opinions of in-house counsel) as the

54

--------------------------------------------------------------------------------




Administrative Agent may reasonably request. So long as no Event of Default has
occurred and is continuing (or would result from such release), (i) if all of
the Equity Interests in a Guarantor that are owned by the Borrower or a
Subsidiary are sold or otherwise disposed of in a transaction or transactions
permitted by this Agreement or (ii) if, immediately after giving effect to the
release of any Guarantor’s Subsidiary Guaranty, all of the Indebtedness of the
Non-Guarantor Subsidiaries is permitted under Section 6.01, then, in each case,
promptly following the Borrower’s request, the Administrative Agent shall
execute a release of such Guarantor from its Subsidiary Guaranty.


SECTION 9.10.    Governing Law; Jurisdiction. (a) This Agreement shall be
construed in accordance with and governed by the law of the State of New York.


(b)Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the non-exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each party hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each party hereto agrees that a final judgment in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.


(c)Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.


SECTION 9.11.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


SECTION 9.12.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.


SECTION 9.13.    Confidentiality. (a) Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed

55

--------------------------------------------------------------------------------




of the confidential nature of such Information and instructed to keep such
Information confidential), (b) upon the request or demand of any regulatory
authority (including any self-regulatory authority) having or purporting to have
jurisdiction over the Administrative Agent or such Lender, as applicable, or its
Affiliates, (c) to the extent required by any legal, judicial, administrative
proceeding or other process or otherwise as required by applicable law or
regulations, (d) to any other party to this Agreement, (e) in connection with
the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or the enforcement of rights hereunder, (f) subject
to an agreement containing provisions no less restrictive than those of this
Section, to any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, (g) with
the consent of the Borrower or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or (ii)
becomes available to the Administrative Agent or any Lender on a nonconfidential
basis from a source other than the Borrower or any of its Affiliates not known
by the Administrative Agent or any Lender to be in breach of any legal or
contractual obligation not to disclose such information to the Borrower;
provided that (notwithstanding the foregoing) no such non-public information
which contains projections or forecasts with respect to the Borrower or any of
its Affiliates shall be disclosed, disseminated or otherwise made available
pursuant to clause (f) above. For the purposes of this Section, “Information”
means all information received from the Borrower or any of the subsidiaries of
the foregoing relating to the Borrower or any of its Affiliates or their
business, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower or any of its Affiliates not known by the
Administrative Agent or any Lender to be in breach of any legal or contractual
obligation not to disclose such information to the Borrower; provided that, in
the case of information received from the Borrower or a Subsidiary after the
date hereof, such information is clearly identified at the time of delivery as
confidential or would commonly be understood to be confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.


(b)EACH LENDER ACKNOWLEDGES THAT INFORMATION (AS DEFINED IN SECTION 9.13(a))
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.


(c)ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE LOAN PARTIES AND THEIR RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO
THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.


SECTION 9.14.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which

56

--------------------------------------------------------------------------------




are treated as interest on such Loan under applicable law (collectively, the
“Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which may
be contracted for, charged, taken, received or reserved by the Lender holding
such Loan in accordance with applicable law, the rate of interest payable in
respect of such Loan hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan but
were not payable as a result of the operation of this Section shall be cumulated
and the interest and Charges payable to such Lender in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.


SECTION 9.15.    USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies the Borrower and the
Guarantors that pursuant to the requirements of the Act, it is required to
obtain, verify and record information that identifies the Borrower and the
Guarantors, which information includes the name and address of the Borrower and
each Guarantor and other information that will allow such Lender to identify the
Borrower and the Guarantors in accordance with the Act.


[Signature Pages Follow]


 













57

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
CONTINENTAL RESOURCES, INC.




By:    /s/ John D. Hart    
Name:    John D. Hart
Title:
Senior Vice President, Chief Financial Officer and Treasurer


















































































--------------------------------------------------------------------------------




MUFG UNION BANK, N.A., individually as a Lender and as Administrative Agent




By:    /s/ Michael Dombroski    
Name:    Michael Dombroski
Title:
Vice President
























































































--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., as a Lender




By:    /s/ Raza Jafferi    
Name:    Raza Jafferi
Title:
Vice President


























































































--------------------------------------------------------------------------------




MIZUHO BANK, LTD., as a Lender




By:    /s/ Leon Mo    
Name:    Leon Mo
Title:
Authorized Signatory


























































































--------------------------------------------------------------------------------




TORONTO DOMINION (TEXAS) LLC, as a Lender




By:    /s/ Savo Bozic    
Name:    Savo Bozic
Title:
Authorized Signatory


























































































--------------------------------------------------------------------------------






COMPASS BANK, as a Lender




By:    /s/ Kathleen J. Bowen    
Name:    Kathleen J. Bowen
Title:
Managing Director


























































































--------------------------------------------------------------------------------




U.S. BANK NATIONAL ASSOCIATION, as a Lender




By:    /s/ Tara McLean    
Name:    Tara McLean
Title:
Vice President




























































































--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A., as a Lender




By:    /s/ Anson D. Williams    
Name:    Anson D. Williams
Title:
Authorized Officer




























































































--------------------------------------------------------------------------------




WELLS FARGO BANK, N.A., as a Lender




By:    /s/ Charles D. Kirkham    
Name:    Charles D. Kirkham
Title:
Managing Director




























































































--------------------------------------------------------------------------------




CITIBANK, N.A., as a Lender




By:    /s/ Todd Mogil    
Name:    Todd Mogil
Title:
Vice President


























































































--------------------------------------------------------------------------------




CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, as a Lender




By:    /s/ William M. Reid    
Name:    William M. Reid
Title:
Authorized Signatory





By:    /s/ Trudy Nelson    
Name:    Trudy Nelson
Title:
Authorized Signatory
















































































--------------------------------------------------------------------------------




ING CAPITAL LLC, as a Lender




By:    /s/ Charles Hall    
Name:    Charles Hall
Title:
Managing Director





By:    /s/ Josh Strong    
Name:    Josh Strong
Title:
Director


















































































--------------------------------------------------------------------------------




EXPORT DEVELOPMENT CANADA, as a Lender




By:    /s/ Tamara Fathi    
Name:    Tamara Fathi
Title:
Senior Associate





By:    /s/ Christiane de Billy    
Name:    Christiane de Billy
Title:
Senior Financing Manager


















































































--------------------------------------------------------------------------------




BRANCH BANKING AND TRUST COMPANY, as a Lender




By:    /s/ James Giordano    
Name:    James Giordano
Title:
Senior Vice President


























































































--------------------------------------------------------------------------------




MIDFIRST BANK, as a Lender




By:    /s/ James Boggs    
Name:    James Boggs
Title:
Senior Vice President





    





































































































--------------------------------------------------------------------------------




Schedule 2.01


Commitments
Lender
Commitment
MUFG Union Bank, N.A.
$40,000,000
Bank of America, N.A.
$40,000,000
Mizuho Bank, Ltd.
$40,000,000
Toronto Dominion (Texas) LLC
$36,250,000
Compass Bank
$36,250,000
U.S. Bank National Association
$36,250,000
JPMorgan Chase Bank, N.A.
$36,250,000
Wells Fargo Bank, N.A.
$25,000,000
Citibank, N.A.
$60,000,000
Canadian Imperial Bank of Commerce, New York Branch
$25,000,000
ING Capital LLC
$25,000,000
Export Development Canada
$62,500,000
Branch Banking and Trust Company
$12,500,000
MidFirst Bank
$25,000,000
 
 
TOTAL
$500,000,000
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



    















--------------------------------------------------------------------------------




Schedule 6.01


Existing Indebtedness
None.

















































--------------------------------------------------------------------------------




Schedule 6.02


Existing Liens
None.























































































--------------------------------------------------------------------------------




EXHIBIT A
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor (as defined below) and the Assignee (as defined below). Capitalized
terms used but not defined herein shall have the meanings given to them in the
Term Loan Agreement identified below (as amended, supplemented or otherwise
modified from time to time, the “Term Loan Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee. The Standard Terms and Conditions
set forth in Annex 1 attached hereto (the “Standard Terms and Conditions”) are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Term Loan Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (a) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Term Loan Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the credit facility
provided for under the Term Loan Agreement (including any Guarantees made
pursuant to, such credit facility) and (b) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Term Loan Agreement,
any other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (a) above (the rights and
obligations sold and assigned pursuant to clauses (a) and (b) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
1. Assignor:
 
2. Assignee:
 
 
[and is [a Lender] [an Affiliate/Approved Fund of [Identify Lender]]]1
3. Borrower:
Continental Resources, Inc., an Oklahoma corporation
4. Administrative Agent:
MUFG Union Bank, N.A., as the administrative agent under the Term Loan Agreement
5. Term Loan Agreement:
The Term Loan Agreement dated as of November 4, 2015, among Continental
Resources, Inc., the Lenders parties thereto and MUFG Union Bank, N.A., as
Administrative Agent
6. Assigned Interest:
 



Aggregate Amount of
Loans
for all Lenders
Amount of
Loans Assigned
Percentage Assigned of
Loans 2
$
$
%
$
$
%
$
$
%






--------------------------------------------------------------------------------




Effective Date: [        ], 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The Assignee, if not already a Lender, agrees to deliver to the Administrative
Agent a completed Administrative Questionnaire in which the Assignee designates
one or more Credit Contacts to whom all syndicate-level information (which may
contain material non-public information about the Loan Parties and their Related
Parties or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including Federal and state securities laws.
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR[S]
[NAME OF ASSIGNOR]






By:                        
Name:
Title:




ASSIGNEE[S]
[NAME OF ASSIGNEE]






By:                        
Name:
Title:




















1 Select as applicable
2 Set forth, to at least 9 decimals, as a percentage of the Loans of all Lenders
thereunder.



--------------------------------------------------------------------------------




[Consented to and]3. Accepted:
MUFG UNION BANK, N.A.,
as Administrative Agent




By:                        
Name:
Title:


[CONTINENTAL RESOURCES, INC.,
as Borrower






By:                        
Name:
Title:]
































3 To be added only if the consent of the Administrative Agent or Borrower is
required by the terms of the Term Loan Agreement.



--------------------------------------------------------------------------------




ANNEX 1 TO
ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the Term
Loan Agreement or any other Loan Document, other than statements made by it
herein, (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Term Loan Agreement or any other Loan Document,
(iii) the financial condition of the Borrower, any of its Subsidiaries or other
Affiliates or any other Person obligated in respect of the Term Loan Agreement
or (iv) the performance or observance by the Borrower, any of its Subsidiaries
or other Affiliates or any other Person of any of their respective obligations
under the Term Loan Agreement or any other Loan Document.
1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Term Loan Agreement, (ii) it satisfies
the requirements specified in the Term Loan Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Term Loan Agreement as a Lender thereunder and, to the extent of the
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it
has received a copy of the Term Loan Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 5.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Assignor, the Administrative Agent, the Arranger or any other Lender, (v)
if it is a U.S. Person, attached hereto is an executed original of IRS Form W-9
certifying that it is exempt from U.S. Federal backup withholding tax, duly
completed and executed by the Assignee, and (vi) if it is a Non-U.S. Lender,
attached hereto is any documentation required to be delivered by it pursuant to
Section 2.16(f) of the Term Loan Agreement, duly completed and executed by the
Assignee; and (b) agrees that (i) it will, independently and without reliance on
the Assignor, the Administrative Agent, the Arranger or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Term Loan Agreement and the other Loan Documents, and (ii) it will
perform in accordance with their terms all of the obligations which by the terms
of the Term Loan Agreement are required to be performed by it as a Lender.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to or on or after the Effective Date. The Assignor
and the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption



--------------------------------------------------------------------------------




may be executed in any number of counterparts (and by different parties hereto
on different counterparts), which together shall constitute one instrument.
Delivery of an executed counterpart of a signature page of this Assignment and
Assumption by facsimile or other electronic image scan transmission shall be
effective as delivery of a manually executed counterpart of this Assignment and
Assumption. This Assignment and Assumption shall be governed by, and construed
in accordance with, the laws of the State of New York.

























































































--------------------------------------------------------------------------------




EXHIBIT B
FORM OF BORROWING REQUEST


MUFG Union Bank, N.A.,
as Administrative Agent under the
Term Loan Agreement referred to below
1251 Avenue of the Americas
New York, NY 10020
Attention:    Lawrence Blat/Phoebe Caneda,
Fax No. (212) 782-4934
Email: lblat@us.mufg.jp/agencydesk@us.mufg.jp
November __, 2015
Re:
Continental Resources, Inc.

Reference is made to the Term Loan Agreement dated as of November 4, 2015 (as
amended, supplemented or otherwise modified from time to time, the “Term Loan
Agreement”), among Continental Resources, Inc., the Lenders parties thereto and
MUFG Union Bank, N.A., as Administrative Agent. Capitalized terms used herein
and not otherwise defined herein are used herein as defined in the Term Loan
Agreement.
The Borrower hereby gives you notice, irrevocably, pursuant to Section 2.03 of
the Term Loan Agreement that the Borrower hereby requests a Borrowing and, in
that connection, sets forth below the information relating to such Borrowing
(the “Proposed Borrowing”) as required by Section 2.03 of the Term Loan
Agreement:
(a)the aggregate principal amount of the Proposed Borrowing is $[        ];1
(b)the date of the Proposed Borrowing is November [ ], 2015 (the “Funding
Date”); 2 
(c)the Proposed Borrowing is [an ABR Borrowing] [a Eurodollar Borrowing] [an EDR
Borrowing];
(d) [such Eurodollar Borrowing shall have an initial Interest Period of [one]
[two] [three] [six] month[s];] and
(e)the funds of the Proposed Borrowing are to be disbursed to [Account Name and
Number].
The undersigned hereby certifies as follows:
(a)the representations and warranties of the Loan Parties set forth in the Term
Loan Agreement and the other Loan Documents are true and correct in all material
respects on and as of the Funding Date, except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, on and as of the Funding Date such representations and warranties
continue to be true and correct in all material respects as of such specified
earlier date; provided that in each case, such materiality qualifier is not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and
(b)at the time of and immediately after giving effect to the Proposed Borrowing
on the Funding Date, no Default has occurred and is continuing.









--------------------------------------------------------------------------------




CONTINENTAL RESOURCES, INC.




By:                        
Name:
Title:












































































1 For any Eurodollar Borrowing, such Proposed Borrowing shall be in an aggregate
amount that is an integral multiple of $1,000,000 and not less than $5,000,000.
For an ABR Borrowing or an EDR Borrowing, such Proposed Borrowing shall be an
integral multiple of $1,000,000 and not less than $1,000,000, except as
permitted by Section 2.02(c) of the Term Loan Agreement.


2Such Funding Date must be a Business Day.



--------------------------------------------------------------------------------




EXHIBIT C
FORM OF INTEREST ELECTION REQUEST
MUFG Union Bank, N.A.,
as Administrative Agent under the
Term Loan Agreement referred to below
1251 Avenue of the Americas
New York, NY 10020
Attention:    Lawrence Blat/Phoebe Caneda,
Fax No. (212) 782-4934
Email: lblat@us.mufg.jp/agencydesk@us.mufg.jp
__________ ______, 20____
Re:
Continental Resources, Inc.

Reference is made to the Term Loan Agreement dated as of November 4, 2015 (as
amended, supplemented or otherwise modified from time to time, the “Term Loan
Agreement”), among Continental Resources, Inc., the Lenders parties thereto and
MUFG Union Bank, N.A., as Administrative Agent. Capitalized terms used herein
and not otherwise defined herein are used herein as defined in the Term Loan
Agreement.
The Borrower hereby gives you notice, irrevocably, pursuant to Section 2.07 of
the Term Loan Agreement that it elects to [continue the Borrowing listed below,
or a portion thereof as described below] [convert the Borrowing listed below, or
a portion thereof as described below, to a different Type], and in that
connection sets forth below the terms on which such [conversion] [continuation]
is to be made. The applicable Borrowing is a Borrowing of $[        ] in
principal amount of presently outstanding Loans that are [ABR Loans] [EDR Loans]
[Eurodollar Loans having an Interest Period ending on [        ], 201__ ].
(a) The amount of the Borrowing to which this Interest Election Request
applies:1
 
(b)The effective date of the election (which is a Business Day):
 
(c)Type of Borrowing following [conversion] [continuation]:
[ABR Borrowing] [Eurodollar Borrowing]
(d)Interest Period and the last day thereof:2
[one] [two] [three] [six] month[s]














--------------------------------------------------------------------------------




CONTINENTAL RESOURCES, INC.




By:                        
Name:
Title:










































































1 If different options are being elected with respect to different portions of
such Borrowing, specify the portions thereof to be allocated to each resulting
Borrowing and specify the information requested in clauses (b), (c) and (d) for
each resulting Borrowing.
2 For Eurodollar Borrowings only. Shall be subject to the definition of
“Interest Period” in the Term Loan Agreement.



--------------------------------------------------------------------------------






EXHIBIT D
FORM OF NOTE
Lender: [NAME OF LENDER]
New York, New York
Principal Amount: $[               ]
 [                ], 20[      ]



FOR VALUE RECEIVED, the undersigned, CONTINENTAL RESOURCES, INC., an Oklahoma
corporation (the “Borrower”), hereby promises to pay to the Lender set forth
above (the “Lender”) the principal sum of [               ] dollars ($[
              ]) (the “Principal Amount”), or such lesser amount as shall equal
the aggregate unpaid principal amount of all Loans (as defined in the Term Loan
Agreement referred to below) of the Lender to the Borrower, payable at such
times, and in such amounts, as are specified in the Term Loan Agreement.
The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date such Loan is made until such principal amount is paid in
full, at such interest rates, and payable at such times, as are specified in the
Term Loan Agreement.
Both principal and interest payable to the Lender under this note (the “Note”)
shall be payable in dollars (as defined in the Term Loan Agreement referred to
below) to MUFG Union Bank, N.A., as Administrative Agent, to such account as it
may specify from time to time pursuant to the Term Loan Agreement, in
immediately available funds.
This Note is issued pursuant to, governed by and is entitled to the benefits of,
the Term Loan Agreement dated as of November 4, 2015 (as amended, supplemented
or otherwise modified from time to time, the “Term Loan Agreement”), among the
Borrower, the Lenders parties thereto and MUFG Union Bank, N.A., as
Administrative Agent. Capitalized terms used herein and not defined herein are
used herein as defined in the Term Loan Agreement.
The Term Loan Agreement, among other things, contains provisions for
acceleration of the maturity of the unpaid principal amount of this Note upon
the happening of certain stated events and also for prepayments on account of
the principal hereof prior to the maturity hereof upon the terms and conditions
therein specified.
Demand, diligence, presentment, protest and notice of non-payment and protest
are hereby waived by the Borrower.
This Note shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.
[Signature page follows]













--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Borrower has caused this Note to be executed and
delivered by its duly authorized officer as of the day and year set forth above.
CONTINENTAL RESOURCES, INC.




By:                        
Name:
Title:    



















































































--------------------------------------------------------------------------------




EXHIBIT E-1
FORM OF
U.S. TAX CERTIFICATE
(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the Term Loan Agreement dated as of November 4, 2015 (as
amended, supplemented or otherwise modified from time to time, the “Term Loan
Agreement”), among Continental Resources, Inc., the Lenders parties thereto and
MUFG Union Bank, N.A., as Administrative Agent.
Pursuant to the provisions of Section 2.16 of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code, (iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code and (v) the interest payments in
question are not effectively connected with the undersigned’s conduct of a U.S.
trade or business.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on IRS Form W-8BEN-E (or W-8BEN, as
applicable). By executing this certificate, the undersigned agrees that (i) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent and (ii) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Term Loan Agreement and
used herein shall have the meanings given to them in the Term Loan Agreement.
[NAME OF LENDER]
By:    
Name:
Title:
Date: [                ], 201[__]


    





















--------------------------------------------------------------------------------




EXHIBIT E-2
FORM OF
U.S. TAX CERTIFICATE
(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the Term Loan Agreement dated as of November 4, 2015 (as
amended, supplemented or otherwise modified from time to time, the “Term Loan
Agreement”), among Continental Resources, Inc., the Lenders parties thereto and
MUFG Union Bank, N.A., as Administrative Agent.
Pursuant to the provisions of Section 2.16 of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any promissory note(s) evidencing such Loan(s)) in respect of which
it is providing this certificate, (ii) its partners/members are the sole
beneficial owners of such Loan(s) (as well as any note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Term
Loan Agreement, neither the undersigned nor any of its partners/members is a
bank extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by an IRS Form W-8BEN-E (or W-8BEN, as applicable) from
each of its partners/members claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (i) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent and (ii) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Term Loan Agreement and
used herein shall have the meanings given to them in the Term Loan Agreement.
[NAME OF LENDER]
By:    
Name:
Title:
Date: [                ], 201[__]













--------------------------------------------------------------------------------




EXHIBIT E-3
FORM OF
U.S. TAX CERTIFICATE
(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the Term Loan Agreement dated as of November 4, 2015 (as
amended, supplemented or otherwise modified from time to time, the “Term Loan
Agreement”), among Continental Resources, Inc., the Lenders parties thereto and
MUFG Union Bank, N.A., as Administrative Agent.
Pursuant to the provisions of Section 2.16 of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN-E (or W-8BEN, as applicable). By
executing this certificate, the undersigned agrees that (i) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing and (ii) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Term Loan Agreement and
used herein shall have the meanings given to them in the Term Loan Agreement.
[NAME OF LENDER]
By:    
Name:
Title:
Date: [                ], 201[__]

























--------------------------------------------------------------------------------




EXHIBIT E-4
FORM OF
U.S. TAX CERTIFICATE
(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the Term Loan Agreement dated as of November 4, 2015 (as
amended, supplemented or otherwise modified from time to time, the “Term Loan
Agreement”), among Continental Resources, Inc., the Lenders parties thereto and
MUFG Union Bank, N.A., as Administrative Agent.
Pursuant to the provisions of Section 2.16 of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation, (iii)
with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, (v) none of its partners/members is a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (vi) the interest payments in question are not effectively connected
with the undersigned’s or its partners/members’ conduct of a U.S. trade or
business.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by an IRS Form W-8BEN-E (or W-8BEN, as applicable) from each of its
partners/members claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (i) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender and
(ii) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Term Loan Agreement and
used herein shall have the meanings given to them in the Term Loan Agreement.
[NAME OF LENDER]
By:    
Name:
Title:
Date: [                ], 201[__]

















--------------------------------------------------------------------------------




EXHIBIT F
[FORM OF] SUBSIDIARY GUARANTY
This Guaranty dated as of [ ], 20[ ], (this “Guaranty”), is by each of the
entities listed on the signature pages hereof or becoming a party hereto
pursuant to Section 14.08 hereof (collectively, the “Guarantors”), in favor of
the Administrative Agent, each Lender (as each such term is defined in the Term
Loan Agreement referred to below) and each other holder of an Obligation (as
such term is defined below) (collectively, the “Guaranteed Parties”).
INTRODUCTION
A.    Pursuant to the Term Loan Agreement dated as of November 4, 2015 (together
with all appendices, exhibits and schedules thereto and as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Term Loan Agreement”; capitalized terms defined therein and used herein having
the meanings given to them in the Term Loan Agreement), among Continental
Resources, Inc., an Oklahoma corporation (the “Borrower”), the Lenders party
thereto and MUFG Union Bank, N.A., as Administrative Agent (in such capacity,
the “Administrative Agent”), the Lenders have severally agreed to make
extensions of credit to the Borrower upon the terms and subject to the
conditions set forth in the Term Loan Agreement.
B.    Each Guarantor is a Subsidiary of the Borrower.
C.    Each Guarantor will receive substantial direct and indirect benefits from
the making of the Loans and the granting of the other financial accommodations
to the Borrower under the Term Loan Agreement.
D.    The Borrower and the Guarantors have elected, pursuant to Section 9.09 of
the Term Loan Agreement, to have the Guarantors execute and deliver this
Guaranty for the benefit of the Guaranteed Parties.
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
ARTICLE I
Guaranty
(a)    Each Guarantor hereby absolutely, unconditionally and irrevocably
guarantees, jointly with the other Guarantors and severally, as primary obligor
and not merely as surety, the full and punctual payment when due and in the
currency due, whether at stated maturity or earlier, by reason of acceleration,
mandatory prepayment or otherwise in accordance herewith or any other Loan
Document, of all the Obligations (as defined below), whether or not from time to
time reduced or extinguished or hereafter increased or incurred, whether or not
recovery may be or hereafter may become barred by any statute of limitations,
whether or not enforceable as against the Borrower, whether now or hereafter
existing, and whether due or to become due, including principal, interest
(including interest accrued or accruing after the commencement of any proceeding
under Title 11 of the United States Code (the “Bankruptcy Code”) or any other
bankruptcy, insolvency, receivership or other similar proceeding, and interest
at the contract rate applicable upon default accrued or accruing after the
commencement of any such proceeding, in each case regardless of whether allowed
or allowable in such proceeding), fees and costs of collection. This Guaranty
constitutes a guaranty



--------------------------------------------------------------------------------




of payment when due (whether or not any proceeding under the Bankruptcy Code
shall have stayed the accrual or collection of any of the Obligations or
operated as a discharge thereof) and not of collection.
(b)    Each Guarantor further agrees that, if any payment made by the Borrower
or any other Person and applied to the Obligations is at any time annulled,
avoided, set aside, rescinded, invalidated, declared to be fraudulent or
preferential or otherwise required to be refunded or repaid, then, to the extent
of such payment or repayment, any such Guarantor’s liability hereunder shall be
and remain in full force and effect, as fully as if such payment had never been
made. If, prior to any of the foregoing, this Guaranty shall have been cancelled
or surrendered, this Guaranty shall be reinstated in full force and effect, and
such prior cancellation or surrender shall not diminish, release, discharge,
impair or otherwise affect the obligations of any such Guarantor in respect of
the amount of such payment.
(c)    In furtherance of the foregoing and not in limitation of any other right
that any Guaranteed Party has at law or in equity against any Guarantor by
virtue hereof, upon the failure of the Borrower to pay any Obligation when and
as the same shall become due and payable, whether at stated maturity or earlier,
by reason of acceleration, mandatory prepayment or otherwise in accordance
herewith or any other Loan Document, each Guarantor hereby promises to and will
forthwith pay, or cause to be paid, to the Administrative Agent for distribution
to the applicable Guaranteed Parties in cash the amount of such unpaid
Obligations. Upon payment by any Guarantor of any sums to the Administrative
Agent as provided in this paragraph, all rights of such Guarantor against the
Borrower arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subject to Article VIII hereof.
(d)    As used herein, the term “Obligations” means all obligations of the Loan
Parties to pay (i) the aggregate outstanding principal amount of, and all unpaid
interest (including interest accrued or accruing after the commencement of any
proceeding under the Bankruptcy Code or any other bankruptcy, insolvency,
receivership or other similar proceeding, and interest at the contract rate
applicable upon default accrued or accruing after the commencement of any such
proceeding, in each case regardless of whether allowed or allowable in such
proceeding) on, the Loans when and as due, whether at stated maturity or
earlier, by reason of acceleration, mandatory prepayment or otherwise in
accordance herewith or any other Loan Document, and (ii) all other outstanding
liabilities, obligations and indebtedness owing by the Borrower to the
Administrative Agent, any Lender or any other Indemnitee arising under the Term
Loan Agreement or any other Loan Document, of every type and description
(whether by reason of an extension of credit, loan, guarantee, indemnification
or otherwise), present or future, whether direct or indirect (including those
acquired by assignment), absolute or contingent, due or to become due, now
existing or hereafter arising and however acquired and whether or not evidenced
by any note, guarantee or other instrument for the payment of money (including
any such liabilities, obligations and indebtedness incurred after the
commencement of any proceeding under the Bankruptcy Code or any other
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding).
ARTICLE II
Limitation of Guaranty
Any term of this Guaranty to the contrary notwithstanding, the maximum aggregate
amount of the Obligations for which any Guarantor shall be liable shall not
exceed the maximum amount for which such Guarantor can be liable without
rendering this Guarantee, as it relates to such Guarantor, subject to avoidance
under applicable law relating to fraudulent conveyance or fraudulent transfer
(including Section 548 of the Bankruptcy Code or any applicable provisions of
comparable state law) (collectively, “Fraudulent Transfer Laws”), in each case
after giving effect (a) to all other liabilities of such Guarantor, contingent
or otherwise, that are relevant under such Fraudulent Transfer Laws
(specifically excluding, however, any liabilities of



--------------------------------------------------------------------------------




such Guarantor in respect of intercompany Indebtedness to the Borrower to the
extent that such Indebtedness would be discharged in an amount equal to the
amount paid by such Guarantor hereunder) and (b) to the value as assets of such
Guarantor (as determined under the applicable provisions of such Fraudulent
Transfer Laws) of any rights to subrogation, contribution, reimbursement,
indemnity or similar rights held by such Guarantor pursuant to (i) applicable
federal, state, local and foreign laws, rules and regulations, orders,
judgments, decrees and other determinations of any Governmental Authority or
arbitrator and common law, (ii) Article III of this Guaranty or (iii) any other
obligation, agreement, undertaking or similar provisions of any security or any
agreement, undertaking, contract, lease, indenture, mortgage, deed of trust or
other instrument (excluding any Loan Document) providing for an equitable
allocation among such Guarantor and other Subsidiaries or Affiliates of the
Borrower of obligations arising under this Guaranty or other guaranties of the
Obligations by such parties.
ARTICLE III
Indemnity and Contribution
SECTION 3.01. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Article VIII hereof), the Borrower agrees that in the event a payment
in respect of any Obligation shall be made by any Guarantor under this
Guarantee, the Borrower shall indemnify such Guarantor for the full amount of
such payment and such Guarantor shall be subrogated to the rights of the Person
to whom such payment shall have been made to the extent of such payment.
SECTION 3.02. Contribution. If any Guarantor (the “Claiming Party”) shall be
required hereunder to make a payment in respect of any Obligation exceeding the
greater of (a) the amount of the economic benefit actually received by such
Guarantor from the Loans and the other financial accommodations provided to the
Borrower under the Loan Documents and (b) the amount such Guarantor would
otherwise have paid if such Guarantor had paid the aggregate amount of the
Obligations (excluding the amount thereof repaid by the Borrower) in the same
proportion as such Guarantor’s net worth on the date hereof (or, in the case of
any Guarantor becoming a party hereto pursuant to Section 14.08, the date of the
supplement hereto executed and delivered by such Guarantor) bears to the
aggregate net worth of all the Guarantors on the date hereof (or, in the case of
any Guarantor becoming a party hereto pursuant to Section 14.08, the date of the
supplement hereto executed and delivered by such Guarantor), then (subject to
Article VIII hereof) such Guarantor shall be reimbursed by such other Guarantors
(each, a “Contributing Party”) for the amount of such excess, pro rata, based on
the respective net worths of such other Guarantors at the date enforcement
hereunder is sought. Any Contributing Party making a payment to a Claiming Party
pursuant to this Section 3.02 shall be subrogated to the rights of such Claiming
Party to the extent of such payment.
ARTICLE IV
Authorization; Other Agreements
The Guaranteed Parties are hereby authorized, without notice to, or demand upon,
any Guarantor, which notice and demand requirements each are expressly waived
hereby, and without discharging or otherwise affecting the obligations of any
Guarantor hereunder (which obligations shall remain absolute and unconditional
notwithstanding any such action or omission to act), from time to time, to do
each of the following:
(a)    supplement, renew, extend, accelerate or otherwise change the time for
payment of, or other terms relating to, the Obligations, or any part of them, or
otherwise modify, amend or change the terms of



--------------------------------------------------------------------------------




any promissory note or other agreement, document or instrument (including the
other Loan Documents) now or hereafter executed by the Borrower and delivered to
the Guaranteed Parties or any of them, including any increase or decrease of
principal or the rate of interest thereon;
(b)    waive or otherwise consent to noncompliance with any provision of any
instrument evidencing the Obligations, or any part thereof, or any other
instrument or agreement in respect of the Obligations (including the other Loan
Documents) now or hereafter executed by the Borrower and delivered to the
Guaranteed Parties or any of them;
(c)    accept partial payments on the Obligations;
(d)    receive, take and hold security or collateral for the payment of the
Obligations or any part of them and exchange, enforce, waive, substitute,
liquidate, terminate, abandon, fail to perfect, subordinate, transfer, otherwise
alter and release any such security or collateral;
(e)    settle, release, compromise, collect or otherwise liquidate the
Obligations or accept, substitute, release, exchange or otherwise alter, affect
or impair any security or collateral for the Obligations or any part of them or
any other guaranty therefor, in any manner;
(f)    add, release or substitute any one or more other guarantors, makers or
endorsers of the Obligations or any part of them and otherwise deal with the
Borrower or any other guarantor, maker or endorser;
(g)    apply to the Obligations any payment or recovery (i) from the Borrower,
from any other guarantor, maker or endorser of the Obligations or any part of
them or (ii) from any Guarantor in such order as provided herein, in each case
whether such Obligations are secured or unsecured or guaranteed or not
guaranteed by others;
(h)    apply to the Obligations any payment or recovery from any Guarantor of
the Obligations or any sum realized from security furnished by such Guarantor
upon its indebtedness or obligations to the Guaranteed Parties or any of them,
in each case whether or not such indebtedness or obligations relate to the
Obligations; and
(i)    refund at any time any payment received by any Guaranteed Party in
respect of any Obligation, and payment to such Guaranteed Party of the amount so
refunded shall be fully guaranteed hereby even though prior thereto this
Guaranty shall have been cancelled or surrendered, and such prior cancellation
or surrender shall not diminish, release, discharge, impair or otherwise affect
the obligations of any Guarantor hereunder in respect of the amount so refunded;
in each case, even if any right of reimbursement or subrogation or other right
or remedy of any Guarantor is extinguished, affected or impaired by any of the
foregoing (including any election of remedies by reason of any judicial,
nonjudicial or other proceeding in respect of the Obligations that impairs any
subrogation, reimbursement or other right of such Guarantor).
ARTICLE V
Guaranty Absolute and Unconditional
Each Guarantor hereby waives any defense of a surety or guarantor or any other
obligor on any obligations arising in connection with or in respect of any of
the following and hereby agrees that its obligations under this Guaranty are
absolute and unconditional and shall not be discharged, reduced, limited,
impaired or terminated or otherwise affected as a result of any of the
following:



--------------------------------------------------------------------------------




(a)    the invalidity or unenforceability of, or any impossibility in the
performance of, any of the Borrower’s obligations under the Term Loan Agreement
or any other Loan Document or any other agreement or instrument relating
thereto, or any security for, or other guaranty of the Obligations or any part
of them;
(b)    the absence of any attempt to collect on the Obligations or any part of
them from the Borrower or other action to enforce the same;
(c)    any Guaranteed Party’s election, in any proceeding instituted under
chapter 11 of the Bankruptcy Code, of the application of Section 1111(b)(2) of
the Bankruptcy Code or any applicable provisions of comparable state or foreign
law;
(d)    any borrowing or grant of a Lien by the Borrower, as
debtor-in-possession, or extension of credit, under Section 364 of the
Bankruptcy Code or any applicable provisions of comparable state or foreign law;
(e)    the disallowance, under Section 502 of the Bankruptcy Code, of all or any
portion of any Guaranteed Party’s claim (or claims) for repayment of the
Obligations ;
(f)    any use of cash collateral under Section 363 of the Bankruptcy Code;
(g)    any agreement or stipulation as to the provision of adequate protection
in any bankruptcy proceeding;
(h)    the avoidance of any Lien in favor of the Guaranteed Parties or any of
them for any reason;
(i)    any bankruptcy, insolvency, reorganization, arrangement, readjustment of
debt, liquidation or dissolution proceeding commenced by or against the
Borrower, any Guarantor or any of the Borrower’s other Subsidiaries, including
any discharge of, or bar or stay against collecting, any Obligation (or any part
of them or interest thereon) in or as a result of any such proceeding;
(j)    failure by any Guaranteed Party to file or enforce a claim against the
Borrower or its estate in any bankruptcy or insolvency case or proceeding or
otherwise;
(k)    any action taken by any Guaranteed Party if such action is authorized
hereby;
(l)    any change in the corporate (or other equivalent) existence or structure
of the Borrower or any other Loan Party;
(m)    any defense, set-off, counterclaim, recoupment or termination (other than
a defense of payment or performance) which may at any time be available to or be
asserted by any Guarantor or any other Person against any Guaranteed Party;
(n)    any applicable federal, state, local and foreign laws, rules and
regulations, orders, judgments, decrees and other determinations of any
Governmental Authority or arbitrator and common law affecting any term of any
Guarantor’s obligations under this Guarantee;
(o)    any rescission, waiver, amendment or modification of, or release from any
of the terms or provisions of, any Loan Document or any other agreement,
including with respect to any other Guarantor under this Guarantee; or



--------------------------------------------------------------------------------




(p)    any other act, omission or circumstance that might otherwise constitute a
legal or equitable discharge or defense of a surety or guarantor or any other
obligor on any obligations, other than the payment in full in cash of the
Obligations (other than indemnities and other contingent obligations not then
due and payable and as to which no claim has been made as of the time of
determination).
ARTICLE VI
Waivers
Each Guarantor hereby waives diligence, promptness, presentment, demand for
payment or performance and protest and notice of protest, notice of acceptance
and any other notice in respect of the Obligations or any part of them, and any
defense arising by reason of any disability or other defense of the Borrower or
any of its Subsidiaries or the unenforceability of the Obligations or any part
thereof from any cause or the cessation from any cause of the liability of the
Borrower or any of its Subsidiaries, other than any defense of payment in full
in cash of the Obligations. In connection with the foregoing, each Guarantor
covenants that its obligations hereunder shall not be discharged, except in
accordance with Article X or XV hereof.
ARTICLE VII
Reliance
Each Guarantor hereby assumes responsibility for keeping itself informed of the
financial condition of the Borrower and any endorser and other guarantor of all
or any part of the Obligations, and of all other circumstances bearing upon the
risk of nonpayment of the Obligations, or any part thereof, that diligent
inquiry would reveal, and each Guarantor hereby agrees that no Guaranteed Party
shall have any duty to advise any Guarantor of information known to it regarding
such condition or any such circumstances. In the event any Guaranteed Party, in
its sole discretion, undertakes at any time or from time to time to provide any
such information to any Guarantor, such Guaranteed Party shall be under no
obligation (a) to undertake any investigation not a part of its regular business
routine, (b) to disclose any information that such Guaranteed Party, pursuant to
accepted or reasonable commercial finance or banking practices, wishes to
maintain confidential or (c) to make any other or future disclosures of such
information or any other information to any Guarantor.
ARTICLE VIII
Waiver of Subrogation and Contribution Rights
Until the Obligations have been paid in full in cash (other than indemnities and
other contingent obligations not then due and payable and as to which no claim
has been made as of the time of determination), the Guarantors shall not enforce
or otherwise exercise any right of subrogation to any of the rights of the
Guaranteed Parties or any part of them against the Borrower or any right of
reimbursement, indemnity or contribution or similar right against the Borrower
by reason of this Guaranty or by any payment made by any Guarantor in respect of
the Obligations. No failure on the part of the Borrower or any other Guarantor
to make the payments required by Article III hereof (or any other payments
required under applicable law or otherwise) shall in any respect limit the
obligations and liabilities of any Guarantor with respect to its obligations
hereunder, and each Guarantor shall remain liable for the full amount of the
obligations of such Guarantor hereunder.





--------------------------------------------------------------------------------




ARTICLE IX
Default; Remedies
The obligations of each Guarantor hereunder are independent of and separate from
the Obligations. Upon any Event of Default and the Loans then outstanding have
been declared due and payable in accordance with Article VII of the Term Loan
Agreement, the Administrative Agent may, at its sole election, proceed directly
and at once, without notice, against any Guarantor to collect and recover the
full amount or any portion of the Obligations then due, without first proceeding
against the Borrower or any other guarantor of the Obligations, or joining the
Borrower or any other guarantor in any proceeding against any Guarantor.
ARTICLE X
Irrevocability
Subject to Article XV below, this Guaranty shall be irrevocable as to the
Obligations (or any part thereof) until the Obligations have been paid in full
in cash (other than indemnities and other contingent obligations not then due
and payable and as to which no claim has been made), at which time this Guaranty
shall automatically be cancelled. Upon such cancellation and at the written
request of any Guarantor or its successors or assigns, and at the cost and
expense of such Guarantor or its successors or assigns, the Administrative Agent
shall execute in a timely manner a satisfaction of this Guaranty and such
instruments, documents or agreements as are necessary or desirable to evidence
the termination of this Guarantee. Any execution and delivery of the
instruments, documents and agreements by the Administrative Agent pursuant to
this Article X shall be without recourse or warranty by the Administrative
Agent.
ARTICLE XI
Setoff
If an Event of Default shall have occurred and be continuing and the Loans then
outstanding have been declared due and payable in accordance with Article VII of
the Term Loan Agreement, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of any Guarantor against any
of and all the Obligations held by such Lender or its Affiliates which are then
due and payable, irrespective of whether or not such Lender or Affiliate shall
have made any demand under this Guaranty and although any of the Obligations is
owed to a branch, office or Affiliate of such Lender different from the branch,
office or Affiliate holding such deposit or obligated on such indebtedness. The
rights of each Lender and its Affiliates under this Article XI are in addition
to other rights and remedies (including other rights of setoff) which such
Lender or its Affiliates may have. Each Lender agrees to promptly notify the
applicable Guarantor and the Administrative Agent after any such setoff and
application by such Lender, provided that the failure to give such notice shall
not affect the validity of such setoff and application.
ARTICLE XII
No Marshalling
Each Guarantor consents and agrees that no Guaranteed Party or any Person acting
for or on behalf of any Guaranteed Party shall be under any obligation to
marshal any assets in favor of any Guarantor or against or in payment of any or
all of the Obligations.



--------------------------------------------------------------------------------






ARTICLE XIII
Representations and Warranties
Each Guarantor hereby represents and warrants that the representations and
warranties as to it made by the Borrower in Article III of the Term Loan
Agreement (other than the representations and warranties in Sections 3.04(b) and
3.05(a) of the Term Loan Agreement) with respect to any Borrowing are true and
correct in all material respects on and as of the date of such Borrowing, except
to the extent any such representations and warranties are expressly limited to
an earlier date, in which case, on and as of the date of such Borrowing, such
representations and warranties are true and correct in all material respects as
of such specified earlier date; provided that, in each case, such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof.
ARTICLE XIV
Miscellaneous
SECTION 14.01. Successors and Assigns. This Guaranty shall be binding upon each
Guarantor and upon the successors and assigns of such Guarantors and shall inure
to the benefit of the Guaranteed Parties and their respective successors and
assigns. The successors and assigns of the Guarantors and the Borrower shall
include their respective receivers, trustees and debtors-in-possession.



--------------------------------------------------------------------------------




SECTION 14.02. Enforcement; Waivers; Amendments
(a)    No delay on the part of any Guaranteed Party in the exercise of any right
or remedy arising under this Guarantee, the Term Loan Agreement, any other Loan
Document or otherwise with respect to all or any part of the Obligations or any
other guaranty of or security for all or any part of the Obligations shall
operate as a waiver thereof, and no single or partial exercise by any such
Person of any such right or remedy, or any abandonment or discontinuance of
steps to enforce such a right or remedy, shall preclude any other or further
exercise thereof or the exercise of any other right or remedy. The rights and
remedies of the Guaranteed Parties hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. Failure by
any Guaranteed Party at any time or times hereafter to require strict
performance by the Borrower, any Guarantor, any other guarantor of all or any
part of the Obligations or any other Person of any provision, warranty, term or
condition contained in any Loan Document now or at any time hereafter executed
by any such Persons and delivered to any Guaranteed Party shall not waive,
affect or diminish any right of any Guaranteed Party at any time or times
hereafter to demand strict performance thereof and such right shall not be
deemed to have been waived by any act (except by a written instrument pursuant
to Section 14.02(b)) or knowledge of any Guaranteed Party, or its respective
agents, officers or employees. No waiver of any provision of this Guaranty or
consent to any departure by any Guarantor therefrom shall in any event be
effective unless the same shall be permitted by a written instrument pursuant to
Section 14.02(b), and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. No action by any
Guaranteed Party permitted hereunder shall in any way affect or impair any
Guaranteed Party’s rights and remedies or the obligations of any Guarantor under
this Guarantee. Any determination by a court of competent jurisdiction of the
amount of any principal or interest owing by the Borrower to a Guaranteed Party
shall be conclusive and binding on each Guarantor irrespective of whether such
Guarantor was a party to the suit or action in which such determination was
made.
(b)    None of the terms or provisions of this Guaranty may be waived, amended,
supplemented or modified except pursuant to an agreement in writing entered into
by the Guarantors and the Administrative Agent with the consent of the Required
Lenders.
SECTION 14.03. Governing Law; Jurisdiction; Consent to Service of Process.
(a)    This Guaranty shall be construed in accordance with and governed by the
law of the State of New York.
(b)    Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Guarantee, or for recognition or enforcement of any judgment, and each party
hereto hereby irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined solely in such New
York State or, to the extent permitted by law, in such Federal court. Each party
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.
(c)    Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Guaranty in any court referred to in
paragraph (b) of this Section. Each party hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.



--------------------------------------------------------------------------------




(d)    Each party hereto hereby irrevocably consents to service of process in
the manner provided for notices in Section 9.01 of the Term Loan Agreement.
Nothing in this Guaranty will affect the right of any party to this Guaranty to
serve process in any other manner permitted by law.
SECTION 14.04. Certain Terms. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include,” “includes” and
“including” shall be deemed to be followed by the phrase “without limitation.”
The word “will” shall be construed to have the same meaning and effect as the
word “shall.” Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth in the
Term Loan Agreement), (b) any reference herein to any Person shall be construed
to include such Person’s successors and assigns, (c) the words “herein,”
“hereof” and “hereunder,” and words of similar import, shall be construed to
refer to this Guaranty in its entirety and not to any particular provision
hereof, (d) all references herein to Articles, Sections and Exhibits shall be
construed to refer to Articles and Sections of, and Exhibits to, this Guarantee,
(e) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including intellectual property, cash, securities, accounts and
contract rights, (f) with respect to the determination of any period of time,
the word “from” means “from and including” and the word “to” means “to but
excluding” and (g) reference to any law, rule or regulation means such as
amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time.
SECTION 14.05. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS NOT REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 14.06. Notices. Any notice or other communication herein required or
permitted shall be given as provided in Section 9.01 of the Term Loan Agreement
and, in the case of any Guarantor, to such Guarantor in care of the Borrower.
SECTION 14.07. Severability. Wherever possible, each provision of this Guaranty
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Guarantee.
SECTION 14.08. Additional Guarantors. Each of the Guarantors agrees that, if,
pursuant to Section 9.09 of the Term Loan Agreement, the Borrower desires any
Subsidiary to become a Guarantor hereunder, such Subsidiary shall execute and
deliver to the Administrative Agent a Guaranty Supplement in substantially the
form of Exhibit A (Guaranty Supplement) attached hereto and shall thereafter
become a Guarantor for



--------------------------------------------------------------------------------




all purposes and to the same extent as if originally a party hereto and shall be
bound by and entitled to the rights, benefits and obligations of this Guarantee.
The rights and obligations of each Guarantor hereunder shall remain in full
force and effect notwithstanding the addition of any new Subsidiary as a party
to this Guarantee.
SECTION 14.09. Entire Agreement. This Guarantee, taken together with all of the
other Loan Documents executed and delivered by the Guarantors, represents the
entire agreement and understanding of the parties hereto and supersedes all
prior understandings, written and oral, relating to the subject matter hereof.
SECTION 14.10. Counterparts. This Guaranty may be executed in any number of
separate counterparts and by different parties in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple counterparts and attached to a single counterpart so that
all signature pages are attached to the same document. Delivery of an executed
counterpart by facsimile transmission or electronic mail shall be effective as
delivery of a manually executed counterpart.
SECTION 14.11. Headings. Article and Section headings used herein are for
convenience of reference only, are not part of this Guaranty and shall not
affect the construction of, or be taken into consideration in interpreting, this
Guarantee.
SECTION 14.12. Certain Acknowledgements and Agreements. Each Guarantor hereby
acknowledges the provisions of Section 2.16 of the Term Loan Agreement and
agrees to be bound by such provisions with the same force and effect, and to the
same extent, as if such Guarantor was a party to the Term Loan Agreement.
ARTICLE XV
Termination
In addition to termination in accordance with Article X, so long as no Event of
Default has occurred and is continuing under the Loan Documents (or would result
from such release), (a) if all of the capital stock of a Guarantor that is owned
by the Borrower or a Subsidiary is sold or otherwise disposed of in a
transaction or transactions permitted by the Term Loan Agreement or (b) if,
immediately after giving effect to the release of any Guarantor hereunder, all
of the Indebtedness of the Non-Guarantor Subsidiaries is permitted under Section
6.01 of the Term Loan Agreement, then, in each case, promptly following the
Borrower’s request and at the cost and expense of the Borrower, the
Administrative Agent shall execute a release of such Guarantor from this
Guarantee. Any execution and delivery of any such release by the Administrative
Agent shall be without recourse or warranty by the Administrative Agent.
IN WITNESS WHEREOF, the undersigned has caused this Guaranty to be duly executed
and delivered as of the date first above written.
[NAME OF GUARANTOR]
By:    
Name:
Title:



--------------------------------------------------------------------------------




EXHIBIT A TO
SUBSIDIARY GUARANTY
GUARANTY SUPPLEMENT
The undersigned hereby agrees to be bound as a Guarantor for purposes of the
Guaranty, dated as of November [ ], 2015 (the “Guaranty”), among certain
Subsidiaries of Continental Resources, Inc., an Oklahoma corporation, listed on
the signature pages thereof or becoming party thereto pursuant to the terms
thereof and acknowledged by MUFG Union Bank, N.A., in its capacity as the
Administrative Agent, and the undersigned hereby acknowledges receipt of a copy
of the Guarantee. Each reference to a “Guarantor” in the Guaranty shall be
deemed to include the undersigned.
The undersigned hereby represents and warrants that each of the representations
and warranties contained in Article XIII of the Guaranty applicable to it is
true and correct on and as the date hereof as if made on and as of such date.
This Guaranty Supplement may be executed in any number of separate counterparts
and by different parties in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.
Signature pages may be detached from multiple counterparts and attached to a
single counterpart so that all signature pages are attached to the same
document. Delivery of an executed counterpart by facsimile transmission or
electronic mail shall be effective as delivery of a manually executed
counterpart.
This Guaranty Supplement shall be construed in accordance with and governed by
the law of the State of New York.
Capitalized terms used herein but not defined herein are used with the meanings
given them in the Guarantee.
[Signature Pages to Follow]

























--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this Guaranty Supplement to be
duly executed and delivered as of the date first above written.
[NAME OF GUARANTOR]


By:            
Name:
Title:
ACKNOWLEDGED AND AGREED
as of the date first above written:
MUFG Union Bank, N.A.,
as Administrative Agent


By:    
Name:
Title:



